Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.115 Page 1 of 166


                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF UTAH

                               CENTRAL DIVISION


   In re:                         )
                                  )
   UNITED STATES OF               )
   AMERICA,                       )
                                  )
             Plaintiff,           )
                                  )
   vs.                            )   Case No.
                                  )   2:19-CR-00125
   DESMOND TRAVIS                 )
   JORDAN,                        )
                                  )
             Defendant.           )
                                  )
   _____________________          )




                   BEFORE THE HONORABLE CLARK WADDOUPS

                                 March 3, 2020


                              Motion to Suppress




                                                                            1
Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.116 Page 2 of 166



       Appearances of Counsel:

       For the Plaintiff:            Joshua A. Brotherton
                                     Attorney at Law
                                     US Attorney's Office
                                     111 S. Main Street
                                     Suite 1800
                                     Salt Lake City, Utah 84111

       For the Defendant:            Emily A. Stirba
                                     Spencer W. Rice
                                     Attorneys at Law
                                     Utah Federal Defender Office
                                     46 West Broadway
                                     Suite 110
                                     Salt Lake City, Utah 84101




       Court Reporter:

                  Laura W. Robinson, RPR, FCRR, CSR, CP
                          351 South West Temple
                          8.430 U.S. Courthouse
                       Salt Lake City, Utah 84101
                              (801)328-4800



                                                                            2
 Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.117 Page 3 of 166
                                                                          3


                                I N D E X

Examinations                                                         Page

 DAVID ALLEN                                                            5
 DIRECT EXAMINATION                                                     6
 BY MR. BROTHERTON
 CROSS-EXAMINATION                                                     27
 BY MR. RICE
 CLINTON MOORE                                                         46
 DIRECT EXAMINATION                                                    46
 BY MR. BROTHERTON
 CROSS EXAMINATION                                                    103
 BY MS. STIRBA

                            E X H I B I T S
Description                                                         Page

 Government's Exhibit 9                                                19
 Government's Exhibit 10                                               24
 Government's Exhibit 7                                                70
 Government's Exhibit 11                                              102
 Government's Exhibits 1 and 2                                        103
 Defendant's Exhibit 1                                                108
 Defendant's Exhibit 2                                                128
 Defendant's Exhibits 3 and 4                                         131
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.118 Page 4 of 166


             1    Salt Lake City, Utah                               March 3, 2020

             2                              (10:34 a.m.)

             3               THE COURT:     Good morning.       We are here in the

             4    matter of the United States of America versus Desmond

10:34:27     5    Travis Jordan, case 2:19-CR-125.

             6               Will counsel please state their appearance?

             7               MR. BROTHERTON:       Joshua Brotherton for the

             8    United States, Your Honor.

             9               MS. STIRBA:      Emily Stirba on behalf of

10:34:40    10    Mr. Jordan.

            11               THE COURT:     We're here on the defendant's

            12    Motion to Suppress.       The United States has the burden

            13    of proceeding first.

            14               Mr. Brotherton, you may proceed.

10:34:52    15               MS. STIRBA:      Your Honor, I actually have just

            16    two preliminary matters -- well, three.             I also want

            17    to introduce Spencer Rice who is also present on

            18    behalf of Mr. Jordan.

            19               The first is that we are invoking the rule on

10:35:03    20    witnesses, but I would ask for our defense expert,

            21    Dr. Mary Cablk, to be present in the courtroom during

            22    the testimony.

            23               THE COURT:     The expert has the right to

            24    remain in the courtroom under the rule.             So that's

10:35:16    25    granted.



                                                                                       4
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.119 Page 5 of 166


             1               MS. STIRBA:      And then the second issue is --

             2    I raised this very briefly with the marshals, but I

             3    would ask if Mr. Jordan can have his writing hand

             4    uncuffed so he can take notes during the hearing as

10:35:29     5    well and participate.

             6               THE COURT:     That seems appropriate in this

             7    case.

             8               MS. STIRBA:      And that's all I have.

             9               THE COURT:     Mr. Brotherton, you may proceed.

10:35:52    10               MR. BROTHERTON:       Thank you, Your Honor.

            11    Government first calls Detective David Allen.

            12               THE CLERK:     If you could stand right here.

            13                              DAVID ALLEN,

            14    called as a witness at the request of the Plaintiff,

10:36:11    15            having been first duly sworn, was examined

            16                      and testified as follows:

            17               THE WITNESS:      Yes, ma'am.

            18               THE CLERK:     Please be seated on the stand.

            19               If you will please state your name and spell

10:36:36    20    it for the record.

            21               THE WITNESS:      David Allen.      My first name is

            22    D-A-V-I-D, last name, A-L-L-E-N.

            23               MR. BROTHERTON:       Your Honor, do you prefer me

            24    at the podium or can I remain at the table?

10:36:49    25               THE COURT:     I prefer you come to the podium.



                                                                                       5
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.120 Page 6 of 166


             1                           DIRECT EXAMINATION

             2    BY MR. BROTHERTON:

             3    Q.   Thank you, Detective Allen.

             4               Before we begin, could you tell us how you're

10:37:02     5    currently employed?

             6    A.   I'm employed with the West Valley City Police

             7    Department.     I'm currently a detective with the

             8    street crimes unit.

             9    Q.   How long have you been with West Valley?

10:37:09    10    A.   Approximately four and a half years.

            11    Q.   Any police officer experience before West Valley?

            12    A.   Prior to that, I was -- worked as a corrections

            13    officer at the Salt Lake County Jail for about three

            14    years.

10:37:18    15    Q.   What kind of training did you go through to

            16    become a corrections officer?          What kind of training

            17    did you receive to become a corrections officer and

            18    then a police officer?

            19    A.   For corrections I went through POST.             I received

10:37:32    20    my SFO certifications, which is a Special Functions

            21    Officer, and also my BCO certification, which is a

            22    Basic Corrections Officer.

            23               Once I was hired by West Valley, I then

            24    re-attended POST.       I received my SFO certification

10:37:47    25    again, and then also my LEO certification which is



                                                                                       6
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.121 Page 7 of 166


             1    Law Enforcement Officer.

             2    Q.   Thank you.      You said your current assignment is

             3    with street crimes; is that correct?

             4    A.   Correct.

10:37:56     5    Q.   How long have you been on street crimes?

             6    A.   A little over a year and a half.

             7    Q.   Okay.    February 28th of 2019, were you assigned

             8    to street crimes on that day?

             9    A.   Yes.

10:38:06    10    Q.   Okay.    We're here to discuss events on that date.

            11    Do you recall that date in your mind?

            12    A.   Yes, sir.

            13    Q.   Could you tell us, in your own words, what were

            14    you doing on that day and -- what were you doing on

10:38:25    15    that day?

            16    A.   Sure.    I was conducting surveillance at the

            17    address of 6694 West 4100 South.           I had received a

            18    complaint of a distribution case and, um, I was

            19    conducting surveillance west of the house right on

10:38:42    20    4100 South proper.

            21    Q.   I want to ask you more specifically about that

            22    complaint.

            23                What was the nature of that complaint and

            24    where did that come from?

10:38:48    25    A.   So that stemmed from an investigation



                                                                                       7
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.122 Page 8 of 166


             1    approximately six months before this incident.               I had

             2    observed an individual named Desmond Jordan conduct a

             3    hand-to-hand transaction in a Sinclair parking lot at

             4    2320 South and Redwood Road.          At the time, he was

10:39:06     5    driving a brown Honda Accord.          It might have been an

             6    Accord or Civic, I don't recall.

             7                Um.   So I initially was on to Desmond from

             8    that incident where I watched him do a hand-to-hand

             9    transaction.      His location during that transaction

10:39:21    10    afterwards was unknown.

            11                Then approximately two weeks before this

            12    incident occurred, I watched this silver Mazda

            13    Protégé vehicle conduct what I believe to be a

            14    hand-to-hand transaction with a female at 4700 South

10:39:35    15    and 4000 West.      I then stopped the female, who was

            16    not in the silver passenger car, and during my

            17    interview with that female, she stated that she

            18    receives her narcotics from Mr. Jordan and also his

            19    address.

10:39:50    20    Q.   So you've mentioned a silver passenger car.               I

            21    think you said it was a Mazda?

            22    A.   Yes.

            23    Q.   And this was two weeks prior to February 28th?

            24    A.   Yes, approximately.

10:40:02    25    Q.   Okay.    Um, who -- who was driving that silver



                                                                                       8
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.123 Page 9 of 166


             1    Mazda two weeks before February 28th?

             2    A.   I did not see who was driving at the time, I just

             3    had the license plate and the registered owner.

             4    Q.   Who was the -- were you able to determine the

10:40:15     5    registered owner?

             6    A.   Yes, sir.

             7    Q.   And do you recall who that person is?

             8    A.   Desmond Jordan.

             9    Q.   Okay.    So let's talk more specifically then about

10:40:24    10    February 28th.      You were doing surveillance at an

            11    address in West Valley City; is that correct?

            12    A.   Correct.

            13    Q.   6694 West and 4100 South?

            14    A.   Yes.

10:40:34    15    Q.   Um, how were you able to come up with that

            16    address?

            17    A.   That was the address that the female, who was

            18    involved in the incident a couple of weeks prior,

            19    provided me for Mr. Jordan.

10:40:47    20    Q.   Okay.    Did she say that she knew Mr. Jordan?

            21    A.   Yes.

            22    Q.   How did she know him?

            23    A.   A previous relationship.

            24    Q.   Okay.    Um, did she claim to have any knowledge of

10:41:03    25    illegal activities involving Mr. Jordan?



                                                                                       9
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.124 Page 10 of 166


             1                  MR. RICE:    Objection as to hearsay,

             2    Your Honor.

             3                  THE COURT:    Sustained.

             4    Q.     (By Mr. Brotherton)       On this day, February 28th,

10:41:15     5    2019, while surveilling this address on 4100 South,

             6    did you see the same silver Mazda?

             7    A.     Yes.

             8    Q.     Were you able to verify the license plate?

             9    A.     Yes, sir.

10:41:27    10    Q.     Okay.    What did you observe with regard to that

            11    car?

            12    A.     That vehicle backed out of the driveway of the

            13    residence.       It then proceeded to travel eastbound on

            14    4100 South.       That's when I began to conduct mobile

10:41:41    15    surveillance of the vehicle.

            16    Q.     Were you able to see who was driving the car?

            17    A.     Not initially, no.

            18    Q.     Okay.    Um, about how long did you follow the car?

            19    A.     Approximately a minute and a half to two minutes.

10:41:52    20    Q.     Did you ever initiate a traffic stop?

            21    A.     Yes.

            22    Q.     Why did you initiate a traffic stop?

            23    A.     The speed limit on that roadway is 40 miles an

            24    hour.    I was traveling 55 miles an hour in my police

10:42:05    25    vehicle and the suspect vehicle was still -- I was



                                                                                        10
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.125 Page 11 of 166


             1    unable to gain that ground on the suspect vehicle

             2    until it came to a stop at a red light.

             3    Q.    Okay.    The vehicle you were driving, was it a

             4    marked police vehicle?

10:42:20     5    A.    No.

             6    Q.    That would be kind of silly to do surveillance in

             7    a marked car, wouldn't it?

             8    A.    Yes.

             9    Q.    Where did you make that traffic stop?

10:42:33    10    A.    Approximately 4100 South and 4600 West.

            11    Q.    Did he pull into a driveway or parking lot, or

            12    where did he --

            13    A.    He pulled to the south side of the roadway, just

            14    on the shoulder.

10:42:43    15    Q.    So was he -- was he still parked in a lane of

            16    travel then?

            17    A.    Partially, half and half.         He was on the right

            18    side of the fog line.

            19    Q.    Okay.    You approached the car then?

10:42:55    20    A.    Yes, sir.

            21    Q.    And what did you do when you approached the car?

            22    A.    I approached on the passenger side and I asked

            23    for a driver's license from the individual driving

            24    it.   At that point, he provided me a Utah

10:43:06    25    identification for Desmond Jordan.



                                                                                        11
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.126 Page 12 of 166


             1    Q.    And the ID that he gave you, were you able to

             2    verify that was the person?

             3    A.    Yes.    It was by the colored photograph.

             4    Q.    Okay.    Did you speak with Mr. Jordan at that

10:43:20     5    time?

             6    A.    Yes.

             7    Q.    What did you talk about?

             8    A.    Just the reason for the traffic stop.

             9    Q.    Did you tell him that you pulled him over because

10:43:28    10    he was speeding?

            11    A.    Yes, sir.

            12    Q.    How did he reply?

            13    A.    He told me that he wasn't, he was only going 45.

            14    Q.    And the speed limit in that area is what?

10:43:37    15    A.    40.

            16    Q.    Okay.    What actions did you take at that point?

            17    A.    At that point I returned to my police vehicle and

            18    conducted wants and warrants inquiries to Mr. Jordan.

            19    And I also looked up if he was on O-Track, which is

10:43:52    20    the state corrections website -- or the state

            21    corrections database for individuals who are on

            22    probation or parole.

            23    Q.    Okay.    And did you check to see if he had a valid

            24    driver's license?

10:44:01    25    A.    Yes, I did.



                                                                                        12
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.127 Page 13 of 166


             1    Q.    And what were you able to find out about his

             2    license?

             3    A.    He did not.      It was suspended.

             4    Q.    Do you recall the reason for the suspension?

10:44:09     5    A.    I do not.

             6    Q.    Okay.    Was there anyone else in the car with

             7    Mr. Jordan?

             8    A.    No.

             9    Q.    Did you check his insurance information?

10:44:16    10    A.    Yes.

            11    Q.    And did he have -- was the car validly insured?

            12    A.    Correct.

            13    Q.    You said that you checked for wants and warrants

            14    as well; is that correct?

10:44:27    15    A.    Correct.

            16    Q.    Were you able to find anything regarding that?

            17    A.    No.

            18    Q.    Did you discover anything else of note with

            19    regard to Mr. Jordan?

10:44:36    20    A.    No, not during the traffic stop.

            21    Q.    Okay.    What did you do then?

            22    A.    At that point I -- actually immediately when I

            23    initiated that traffic stop I called for

            24    Officer Moore to assist on a K9 sniff due to the

10:44:54    25    complaint of drug distribution.



                                                                                        13
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.128 Page 14 of 166


             1                 I then re-approached Mr. Jordan and then I

             2    advised him -- I started -- we started the

             3    conversation about his license and he had a license

             4    from another state, apparently, and he was unaware

10:45:07     5    that he was on AP&P, on probation.

             6    Q.    Were you able to find a valid license from out of

             7    state?

             8    A.    No.

             9    Q.    Are you able to check that?

10:45:20    10    A.    I can, yes.

            11    Q.    And did you make inquiries to see if he had a

            12    valid license anywhere else?

            13    A.    Yes.

            14    Q.    But you were unable to find one, is that correct?

10:45:28    15    A.    Correct.

            16    Q.    Um, at what point exactly did you reach out to

            17    Officer Moore regarding potentially doing a K9 sniff?

            18    A.    Immediately when I -- I believe it was when I

            19    returned to my vehicle after my initial contact with

10:45:48    20    Mr. Jordan.

            21    Q.    Did you call him at any time before you made the

            22    initial traffic stop?

            23    A.    Yes.

            24    Q.    And so you called him on the phone; is that

10:45:58    25    correct?



                                                                                        14
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.129 Page 15 of 166


             1    A.    Correct.

             2    Q.    Before you made the stop?

             3    A.    Correct.

             4    Q.    What was the purpose of that call?

10:46:04     5    A.    To notify him that I was conducting the

             6    investigation at the residence and that I believed

             7    the vehicle was going to be leaving there shortly.

             8    Q.    Okay.    Did you anticipate -- or did you ask him

             9    to respond to your location in anticipation that he

10:46:19    10    would do a K9 sniff?

            11    A.    Yes.

            12    Q.    Okay.    But all of this was while the car was

            13    still driving; is that correct?

            14    A.    The first call was to notify him, hey, I'm

10:46:30    15    watching a residence, I'm conducting surveillance,

            16    can you just be available if this car goes mobile to

            17    assist me on a traffic stop and a K9 sniff.

            18    Q.    Okay.    And then the second call.         What was the

            19    second call to Officer Moore, what was that about?

10:46:46    20    A.    To notify him that the traffic stop was made.

            21    Q.    Did you give him the address where you were

            22    located?

            23    A.    Yes.

            24    Q.    And asked him to respond with his K9 to conduct a

10:46:54    25    sniff; is that correct?



                                                                                        15
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.130 Page 16 of 166


             1    A.    Yes.

             2    Q.    After determining that Mr. Jordan did not have a

             3    valid license, did you intend to let him drive away

             4    in his vehicle?

10:47:11     5    A.    No.

             6    Q.    And why would that be?

             7    A.    By state code I kind of can't.           It would require

             8    him to receive another ticket if I were to let him go

             9    away, and if he were to get in an accident then -- I

10:47:23    10    mean in my morals I would be liable if he is driving

            11    without a license then.

            12    Q.    Is it your practice to let unlicensed drivers

            13    operate motor vehicles?

            14    A.    No.

10:47:35    15    Q.    With regard to what to do with his car, did you

            16    ask Mr. Jordan to do anything?

            17    A.    I asked for him to call for a licensed driver.

            18    Q.    And was he able to do that?

            19    A.    Yes.

10:47:44    20    Q.    Okay.    How did he do that?

            21    A.    I believe when I asked him to step out of his

            22    vehicle, he just had his phone in his hand and began

            23    a phone call.

            24    Q.    Was he ever actually able to make contact with

10:47:55    25    someone who could come and drive his car for him?



                                                                                        16
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.131 Page 17 of 166


             1    A.    Yes.

             2    Q.    And did that person ever respond to your

             3    location?

             4    A.    Yes.

10:48:12     5    Q.    About how long after you initiated the traffic

             6    stop before Officer Moore arrived to conduct that

             7    K9 sniff?

             8    A.    So just to clarify, the time frame between my

             9    asking and him arriving?

10:48:25    10    Q.    Yes.

            11    A.    About eight minutes.

            12    Q.    Okay.    Were you wearing a body worn camera --

            13    A.    Yes.

            14    Q.    -- on that day?

10:48:32    15    A.    Yes.

            16    Q.    And was it on and operational during the --

            17    during the entirety of your investigation this day?

            18    A.    Yes.    At one point I did shut it off to consult

            19    with some of my assisting detectives on our avenue of

10:48:46    20    approach from -- after this traffic stop to finish

            21    up.

            22    Q.    Okay.    In preparation for your testimony today,

            23    have you had an opportunity to review the recordings

            24    made from your body warn camera?

10:49:18    25    A.    Yes.



                                                                                        17
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.132 Page 18 of 166


             1    Q.    On the screen in front of you, there is a still

             2    image.

             3                 Do you recognize that image?

             4    A.    Yes.

10:50:48     5    Q.    I apologize for that delay.

             6                 Um, do you recognize that still image.

             7    A.    Yes.

             8    Q.    And can you tell us what that is?

             9    A.    That is 4100 South traveling eastbound.             And it

10:51:09    10    looks like it is between 6000 West and 6400 West.

            11    Q.    Is that a location that you are familiar with?

            12    A.    Yes.

            13    Q.    Is that where you were on February 28th --

            14    A.    Yes.

10:51:18    15    Q.    -- 2019?

            16    A.    Correct.

            17    Q.    I see a part of a face there on the left-hand

            18    side of the screen.        Do you recognize that face?

            19    A.    Yes.

10:51:26    20    Q.    Could you tell us what that is?

            21    A.    That is myself.

            22    Q.    Okay.    So is this an image taken from your

            23    body worn camera --

            24    A.    Yes.

10:51:35    25    Q.    -- on February 28, 2019?



                                                                                        18
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.133 Page 19 of 166


             1    A.    Correct.

             2                (Whereupon, Exhibit 9 was played.)

             3                THE COURT:     You are showing me the tape?          I

             4    assume you're going to move its admission into

10:52:12     5    evidence.

             6                MR. BROTHERTON:      Yes.    I apologize,

             7    Your Honor.      The Government offers this as, and I

             8    know my numbering is a little out of order, but this

             9    would be Exhibit 9.

10:52:22    10                THE COURT:     Any objection to the videotape

            11    being received in evidence?

            12                MR. RICE:     No, Your Honor.       We were going to

            13    introduce the same tape.

            14                THE COURT:     Exhibit 9 is received.

10:52:31    15                (Whereupon, Government's Exhibit 9 was

            16                 received into evidence.)

            17                THE COURT:     You may proceed.

            18                (Whereupon, Exhibit 9 was played

            19                 for the record.)

10:53:37    20    Q.    (By Mr. Brotherton)        I want to ask you a couple

            21    of questions about that video.

            22                At some point there you made a phone call.

            23    Who was the person on the other end of that phone

            24    call?

10:53:45    25    A.    That was Officer Moore.



                                                                                        19
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.134 Page 20 of 166


             1    Q.    Okay.    You made a couple of references that I

             2    wanted to clarify.

             3                 You referred to a "primary."         Could you

             4    explain what that is for me?

10:53:57     5    A.    Yes.    So in my lingo, in our unit's lingo, that

             6    is our primary target who we have reason to believe

             7    is either selling narcotics or is in possession of a

             8    firearm or has a felony warrant, that we're going to

             9    arrest.

10:54:12    10    Q.    Okay.    And did you know who that individual was

            11    then?

            12    A.    Yes.    At that point I did.

            13    Q.    So at this point, had you been able to recognize

            14    Mr. Jordan as the person driving the vehicle?

10:54:22    15    A.    Yes.

            16    Q.    Okay.    You also said that he was supposedly

            17    dealing?

            18    A.    Uh-huh (affirmative).

            19    Q.    Could you explain that for me?           How did you --

10:54:32    20    what information did you have that led you to believe

            21    that?

            22    A.    Um, from my previous surveillance or observations

            23    about six months ago, and then also the observations

            24    of the two weeks prior with the traffic stop where I

10:54:45    25    watched Mr. Jordan and another individual meet up.



                                                                                        20
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.135 Page 21 of 166


             1    And that individual, who I stopped after that meet

             2    up, told me that he was dealing from that house.

             3    Q.    Okay.    You said that he was possibly "88."            Can

             4    you explain that?

10:55:01     5    A.    Sure.    1088 is our 10 code for armed.

             6    Q.    What information did you have that might make you

             7    believe that he was armed at that time?

             8    A.    The individual who --

             9                 MR. RICE:    Objection as to hearsay.         This is

10:55:14    10    all requiring a hearsay statement, Your Honor.

            11                 THE COURT:    Why isn't this not admissible as

            12    hearsay?

            13                 MR. BROTHERTON:       I will withdraw the question

            14    then, Your Honor.

10:55:34    15                 THE COURT:    Okay.

            16    Q.    (By Mr. Brotherton) This recording is made prior

            17    to you initiating the traffic stop; is that correct?

            18    A.    Correct.

            19    Q.    Okay.    I'm showing you another still image.

10:56:13    20                 Do you recognize that image as well?

            21    A.    Yes.

            22    Q.    Okay.    Could you tell us what that is?

            23    A.    That is still 4100 South traveling eastbound.                 I

            24    believe that's around the 5400 West area.

10:56:28    25    Q.    Is this from the same day that previous video was



                                                                                          21
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.136 Page 22 of 166


             1    taken?

             2    A.     Yes.

             3                  MR. BROTHERTON:    Okay.     Your Honor,

             4    Government offers this as Exhibit 10?

10:56:37     5                  THE COURT:   Is this just a continuation of

             6    the prior video?

             7                  MR. BROTHERTON:    There is a -- the prior

             8    video ends.       This is a -- the body worn camera is

             9    turned back on at some point.            This is when the

10:56:51    10    camera is turned back on.

            11                  THE COURT:   Do we know how long the body cam

            12    was turned off?

            13                  MR. BROTHERTON:    I do not know.       I can ask

            14    the detective.

10:56:57    15                  THE COURT:   Do we have a time signal on these

            16    two videos that indicates the difference between the

            17    two?

            18                  MR. BROTHERTON:    They do.     Um, the time stamp

            19    on Exhibit 9 is 10 minutes and 47 seconds.               The time

10:57:22    20    stamp on this video would be 13 minutes and 9

            21    seconds.       So if I can do math, it is just about two

            22    minutes or a little longer.

            23                  THE COURT:   I just noticed, looking at the

            24    videos, they appear to be dated on March 1, 2019.

10:57:46    25    What is the date of the -- of the video as shown on



                                                                                        22
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.137 Page 23 of 166


             1    the body camera?

             2                 MR. BROTHERTON:       The -- as I understand it,

             3    Your Honor, the recording system that the body

             4    cameras utilize operates on Zulu time which is

10:58:09     5    Greenwich Central Time.         So it gives a date and time

             6    according to Greenwich Central Time, which then has

             7    to be adjusted for whatever local time the officer is

             8    operating in.

             9                 So in this case, it would be March 1st, 2019,

10:58:25    10    at just after midnight in Greenwich, England but

            11    still February 28th in the afternoon in Salt Lake

            12    City, Utah.

            13                 THE COURT:    Is there any dispute that this is

            14    the video of the actual stop?

10:58:41    15                 MR. RICE:    No, Your Honor.

            16                 THE COURT:    Okay.     You may proceed.

            17                 MR. BROTHERTON:       Thank you.

            18    Q.    (By Mr. Brotherton)        Detective Allen, do you

            19    recognize -- I asked you this already.             Do you

10:58:57    20    recognize this still image?

            21    A.    Yes.

            22    Q.    Is this the same day at approximately the same

            23    time when you were driving in your vehicle?

            24    A.    Yes.

10:59:05    25                 MR. BROTHERTON:       Okay.   Your Honor, the



                                                                                        23
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.138 Page 24 of 166


             1    Government would offer this separate video as Exhibit

             2    Number 10.

             3                 THE COURT:    Any objection to Exhibit 10?

             4                 MR. RICE:    No objection.

10:59:13     5                 THE COURT:    Exhibit 10 is received.

             6                 (Whereupon, Government's Exhibit 10

             7                  was received into evidence.)

             8                 MR. BROTHERTON:     Thank you.      Your Honor, this

             9    is a longer video, about 16 minutes, um --

10:59:35    10                 THE COURT:    I think we're going to have to

            11    see it.

            12                 MR. BROTHERTON:     -- just for the Court's

            13    information.

            14                 (Whereupon, Exhibit 10 was played

10:59:40    15                  for the record.)

            16                 MR. BROTHERTON:     If you could just pause

            17    there for a moment.

            18    Q.    (By Mr. Brotherton)        You said, "thanks, CJ."         Is

            19    that correct?

11:03:09    20    A.    Correct.

            21    Q.    Is that Officer Moore that you were speaking then

            22    on the phone with?

            23    A.    Yes.

            24                 (Whereupon, Exhibit 10 was played

11:09:05    25                  for the record.)



                                                                                        24
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.139 Page 25 of 166


             1                 THE WITNESS:     I apologize for my terrible

             2    singing.

             3    Q.    (By Mr. Brotherton)        Detective Allen, I only have

             4    got a couple more questions for you.

11:15:55     5                 Um, you approached Mr. Jordan's car.           The

             6    first time you had a conversation with him about

             7    speeding and all that stuff.           You go back to your car

             8    and you come and talk to him a second time.               Um, you

             9    informed him that he doesn't have a valid license in

11:16:13    10    Utah and then you go back to your car again.               It is

            11    that second -- the second time you returned to your

            12    car that I want to ask you a couple of questions

            13    about.

            14                 Um, you asked -- Mr. Jordan told you that he

11:16:25    15    maybe had a license out of South Carolina, is that

            16    correct?

            17    A.    Correct.

            18    Q.    So that second time when you returned to your

            19    vehicle, is that when you -- did you then attempt to

11:16:34    20    locate a valid license for Mr. Jordan from South

            21    Carolina?

            22    A.    Yes.    That was on NLETS.

            23    Q.    And I think I asked you this already, but were

            24    you able to find a valid license for him there?

11:16:46    25    A.    No.



                                                                                        25
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.140 Page 26 of 166


             1    Q.    When you perform that search, do you look for

             2    specific states?

             3    A.    Correct, you can.

             4    Q.    Is there a generalized search to look for a

11:16:54     5    license anywhere?

             6    A.    I believe there is.        I have never had success

             7    with it though.

             8    Q.    Okay.    Did you specifically look for a license in

             9    South Carolina?

11:17:02    10    A.    Yes.

            11    Q.    And were you able to find one there?

            12    A.    No.

            13    Q.    Okay.    So, to your knowledge, at that point

            14    Mr. Jordan did not have a valid driver's license; is

11:17:10    15    that correct?

            16    A.    Correct.

            17    Q.    Okay.    He didn't have one with him?

            18    A.    Correct.

            19    Q.    And you weren't able to find one?

11:17:14    20    A.    Correct.

            21                 MR. BROTHERTON:     Okay.    I think that's all of

            22    the questions I have.

            23                 THE COURT:    Cross-examination?

            24                 MR. BROTHERTON:     And just to put on the

11:17:35    25    record, the time stamp located in the video



                                                                                        26
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.141 Page 27 of 166


             1    internally is 29 minutes and 8 seconds.

             2                 THE COURT:    Thank you.

             3                 MR. BROTHERTON:     Thank you.

             4                            CROSS-EXAMINATION

11:17:45     5    BY MR. RICE:

             6    Q.    Good morning, Detective Allen.

             7    A.    Good morning.

             8    Q.    When you graduated from your corrections duties

             9    to becoming a street police officer, you took

11:18:11    10    training, right?

            11    A.    Yes.

            12    Q.    Part of that training was on how to write police

            13    reports?

            14    A.    Correct.

11:18:16    15    Q.    You're trained to be thorough in your police

            16    reports?

            17    A.    Yes.

            18    Q.    Accurate in your police reports?

            19    A.    Yes.

11:18:21    20    Q.    You were trained of the importance of police

            21    reports?

            22    A.    Yes, sir.

            23    Q.    So that a judge can use them in future

            24    proceedings?

11:18:27    25    A.    Yes, sir.



                                                                                        27
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.142 Page 28 of 166


             1    Q.    A prosecutor can use them?

             2    A.    Yes, sir.

             3    Q.    Defense attorneys can use them?

             4    A.    Yes, sir.

11:18:35     5    Q.    Did you fill out and create a police report in

             6    this case?

             7    A.    I believe so, yes.

             8    Q.    Did you have a chance to review it?

             9    A.    Yes.

11:18:41    10    Q.    Prior to this hearing?

            11    A.    Correct.

            12    Q.    You can go back and you can amend police reports

            13    after the fact, right?

            14    A.    Yeah, I can.

11:18:49    15    Q.    You can go back and make a supplemental police

            16    report, right?

            17    A.    Correct.

            18    Q.    Change information that maybe you didn't include?

            19    A.    I can add information, yes.

11:18:56    20    Q.    Add information?

            21    A.    Yes.

            22    Q.    Okay.    Did you do a supplemental police report in

            23    this case?

            24    A.    Later on down the road when I screened the

11:19:03    25    charges.



                                                                                        28
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.143 Page 29 of 166


             1    Q.    Today you claim that there was an incident six

             2    months prior to February 28th, 2019, with Mr. Jordan?

             3    A.    Yes.

             4    Q.    That's not in your police report, is it?

11:19:15     5    A.    No.

             6    Q.    Today you also claim there was an incident two

             7    weeks prior to February 28th, 2019, with Mr. Jordan,

             8    right?

             9    A.    Correct.

11:19:22    10    Q.    And that's not in your police report, is it?

            11    A.    Correct.

            12    Q.    And you claim that there was an incident with a

            13    female that you stopped?

            14    A.    Yes.

11:19:36    15    Q.    You stopped that female?

            16    A.    Yes.

            17    Q.    You believe she had just participated in a

            18    hand-to-hand buy?

            19    A.    Correct.

11:19:43    20    Q.    And that was two weeks before this incident?

            21    A.    Approximately, yes.

            22    Q.    Have you had a chance to review your body worn

            23    camera in this case?

            24    A.    Yes.

11:19:53    25    Q.    We just watched it, right?



                                                                                        29
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.144 Page 30 of 166


             1    A.    (Witness nodded.)

             2    Q.    So before you even started pacing Mr. Jordan's

             3    car, you had already called for the drug dog?

             4    A.    I had asked him to be available.

11:20:11     5    Q.    So you hadn't called him to come?

             6    A.    No.     I asked him if he could start floating this

             7    way in case the vehicle goes mobile.             Yes.

             8    Q.    So you had called him to come?

             9    A.    Correct.

11:20:22    10    Q.    And that would have been before you noticed any

            11    speeding infraction?

            12    A.    Yes.

            13    Q.    And before you noticed any seatbelt infraction?

            14    A.    Yes.

11:20:34    15    Q.    As we can see, it was light outside, right?

            16    A.    Correct.

            17    Q.    You could see that Mr. Jordan was black at that

            18    time, right?

            19    A.    Yes.

11:20:43    20    Q.    That he was African American?

            21    A.    Sure.

            22    Q.    And you hadn't had any contact with Mr. Jordan

            23    prior to this?

            24    A.    Correct.

11:20:55    25    Q.    Before you stopped Mr. Jordan you announced to



                                                                                        30
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.145 Page 31 of 166


             1    dispatch that you were stopping the car?

             2    A.    Uh-huh (affirmative), correct.

             3    Q.    You called out Yankee 13 traffic?

             4    A.    Correct.

11:21:05     5    Q.    Yankee 13 is you?

             6    A.    Yes.    It's my call sign.

             7    Q.    Traffic means you're making a traffic stop?

             8    A.    Correct.

             9    Q.    When you turned on your lights, Mr. Jordan

11:21:18    10    immediately pulled over?

            11    A.    Yes.

            12    Q.    And then you approached the car?

            13    A.    Yes.

            14    Q.    On the passenger side?

11:21:24    15    A.    Correct.

            16    Q.    And we saw that you told him he was going too

            17    fast?

            18    A.    Yes.

            19    Q.    You told him he didn't have a seatbelt on?

11:21:33    20    A.    Yes.

            21    Q.    At that point you did not arrest Mr. Jordan for

            22    going too fast, did you?

            23    A.    Correct.

            24    Q.    Or for not wearing a seatbelt?

11:21:42    25    A.    Correct.



                                                                                        31
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.146 Page 32 of 166


             1    Q.    You asked him for his ID?

             2    A.    True.

             3    Q.    You didn't ask him for his driver's license?

             4    A.    Okay.

11:21:50     5    Q.    Is that right?

             6    A.    Correct.     I believe so.

             7    Q.    You didn't ask him for the registration on his

             8    vehicle?

             9    A.    Correct.

11:21:57    10    Q.    You didn't ask him for the proof of the insurance

            11    on the vehicle?

            12    A.    Correct.

            13    Q.    As part of your training, did you receive

            14    training on how to conduct a routine traffic stop?

11:22:08    15    A.    Yes.

            16    Q.    How many hours of training did that -- did that

            17    include?

            18    A.    I couldn't even begin to tell you.

            19    Q.    A lot?

11:22:17    20    A.    Yes.

            21    Q.    So would you agree that it is pretty standard in

            22    a traffic stop situation for speeding or for a

            23    seatbelt that you ask for a driver's license?

            24    A.    Sure.

11:22:28    25    Q.    And for proof of registration?



                                                                                        32
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.147 Page 33 of 166


             1    A.    No.

             2    Q.    Proof of insurance?

             3    A.    Not necessarily.

             4    Q.    That wasn't part of your training?

11:22:36     5    A.    So state code now doesn't require the drivers to

             6    provide the registration because it is on the actual

             7    computer database.

             8                And also, Insure-Rite is the one -- is the

             9    contracted company with the state database to update

11:22:49    10    that insurance.       So usually, by the time I know -- or

            11    by the time I run that information on the license

            12    plate, I know if it is going to be registered and

            13    insured or not.

            14    Q.    Are you still required to carry your registration

11:22:59    15    with you as a driver in your car?

            16    A.    Not that I'm aware of.         I believe you can have it

            17    either in a physical form or also a photograph.

            18    Q.    After Mr. Jordan gave you his identity card, you

            19    went back to your vehicle, right?

11:23:13    20    A.    Correct.

            21    Q.    The first thing you did when you got in your

            22    vehicle was not to check the driver's license

            23    information, was it?

            24    A.    No, I don't believe so.

11:23:21    25    Q.    It was to call the drug dog?



                                                                                        33
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.148 Page 34 of 166


             1    A.    Correct.

             2    Q.    To see how far away they were?

             3    A.    Correct.

             4    Q.    And you told him your exact location where you

11:23:33     5    were?

             6    A.    Yes.

             7    Q.    And he told you that he was at another stop but

             8    that he was trying to get to you?

             9    A.    Yes.

11:23:41    10    Q.    Something to that effect?

            11    A.    Yeah.

            12    Q.    Once you hang up with the drug -- with the dog

            13    handler, then we hear you start searching on your

            14    computer?

11:23:53    15    A.    Correct.

            16    Q.    We hear you typing on the keypad, right?

            17    A.    Correct.

            18    Q.    We can actually see your screen making inquiries

            19    and turning pages, right?

11:24:03    20    A.    Yes.

            21    Q.    There is a point where we actually see

            22    Mr. Jordan's name pop up?

            23    A.    Correct.

            24    Q.    And that is when you're doing -- I think you

11:24:10    25    mentioned in direct examination you're doing a wants



                                                                                        34
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.149 Page 35 of 166


             1    and warrants check?

             2    A.    Yes.

             3    Q.    Let me see what else you said in direct

             4    examination.

11:24:37     5                 You did a wants and warrants check and you

             6    also mentioned you did an O-Track.

             7    A.    Correct.

             8    Q.    That's to see if he is on probation?

             9    A.    Correct.     So to clarify, when you initially do a

11:24:49    10    driver's license check it pops up if they have an

            11    offender number at the bottom of their license.                And

            12    so that is how I was aware.

            13    Q.    Does that require you to click into the O-Track?

            14    A.    I'm sorry?

11:24:57    15    Q.    Does that require you to click into the O-Track?

            16    A.    No.     So that's basically on the actual driver's

            17    license form.      Near the bottom it shows offender

            18    number which is O-Track ID, I believe, and it's

            19    usually four to six digits.          So if that pops up, you

11:25:14    20    know at some point in time they have either been on

            21    probation or parole.

            22    Q.    Okay.     Then you did the driver's license check?

            23    A.    That is -- so that was -- the way I found out

            24    about the offender trick was through the driver's

11:25:24    25    license check.



                                                                                        35
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.150 Page 36 of 166


             1    Q.    Is a driver's license check different than the

             2    wants and warrants check?

             3    A.    So the code that I used to check it, there is, I

             4    believe, three screens that pop up all pretty

11:25:35     5    relatively at the same time --

             6    Q.    Okay.

             7    A.    -- with driver's license information, warrants,

             8    and NCIC.

             9    Q.    All that comes up with the driver's license?

11:25:43    10    A.    Normally, yes.

            11    Q.    He didn't give you a driver's license though?

            12    A.    No.     So when I went back to my car and punched in

            13    his identification number, through the Utah database

            14    it comes back with everything associated with that

11:25:56    15    number to include IDs and driver's licenses.

            16    Q.    As you're toggling through those screens, we hear

            17    you say denied, denied.

            18                 Do you remember hearing that?

            19    A.    Yes.

11:26:25    20    Q.    And that's the moment that you learn that his

            21    driver's license was denied?

            22    A.    Correct.

            23    Q.    And at a certain point we also hear a broadcast

            24    over your radio on that video, I think it was the dog

11:26:45    25    handler, telling you where he was and that he was a



                                                                                        36
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.151 Page 37 of 166


             1    little bit delayed?

             2    A.    I don't recall saying he was delayed, just that

             3    he was on his way.

             4    Q.    On his way, but still at the other stop while you

11:26:56     5    were in the car?

             6    A.    I don't recall that, but --

             7    Q.    Let's just go play it and see if it reminds you.

             8    17:40 about.

             9                 Could you please put it on -- right about

11:27:48    10    there (indicating).

            11                 I'm just going to play you a little piece

            12    here.

            13                 (Whereupon, Exhibit 10 was played

            14                  for the record.)

11:28:06    15    Q.    (By Mr. Rice) That's good.          Thank you.

            16                 So that was your drug dog handler?

            17    A.    Yes.

            18    Q.    And he said, "When I clear this, I'll be out to

            19    Yankee 13."

11:28:14    20    A.    I believe he said, "I'm clear of this stop.               I'm

            21    in route to Yankee 13."

            22    Q.    That's what you heard?

            23    A.    Yes.

            24    Q.    Okay.    So at that point you decide to re-approach

11:28:30    25    Mr. Jordan's car?



                                                                                        37
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.152 Page 38 of 166


             1    A.    Correct.

             2    Q.    You knew from your database system that he had a

             3    denied license?

             4    A.    Yes.

11:28:42     5    Q.    When you re-approached the car, you did not

             6    decide to put him under arrest for a denied license?

             7    A.    No.

             8    Q.    And you did not decide to put him under arrest

             9    for no seatbelt or for speeding?

11:28:52    10    A.    Correct.

            11    Q.    You didn't tell him at that point to call someone

            12    to come and get the car?

            13    A.    Correct.

            14    Q.    You didn't write him a ticket?

11:29:02    15    A.    Correct.

            16    Q.    You didn't write him a warning?

            17    A.    Correct.

            18    Q.    You went up to ask him when his license had been

            19    denied?

11:29:10    20    A.    Uh-huh (affirmative).

            21    Q.    You would have known that from your database

            22    search, right?

            23    A.    If I looked through it line for line, word for

            24    word, yes.

11:29:18    25    Q.    Did you read it?



                                                                                        38
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.153 Page 39 of 166


             1    A.    I didn't read it line for line, no.            It said it

             2    was denied.

             3    Q.    Then you asked him how long he had been in Utah,

             4    I think, something like that?

11:29:30     5    A.    Correct.

             6    Q.    And then you returned to your car?

             7    A.    I asked him other questions, too, if he had a

             8    license out of a different state.

             9    Q.    And he said he didn't?

11:29:40    10    A.    Correct.     I believe he said he had one out of --

            11    I am sorry, I'm having a brain fart.             He told me --

            12    he lived in a different state, came back to Utah, or

            13    came to Utah.

            14    Q.    Okay.

11:29:54    15    A.    That was North Carolina, correct?

            16    Q.    South Carolina.

            17    A.    South Carolina.       Yeah, I apologize.

            18    Q.    He said that when you said, when was your license

            19    denied and he said it was in South Carolina?

11:30:01    20    A.    I can't quote you on the exact avenues of the

            21    conversation, but during that 30, 45 seconds, that's

            22    when he said he might have an out-of-state license.

            23    Q.    Then you went back to your car?

            24    A.    Yes.

11:30:12    25    Q.    And immediately upon entering your car you



                                                                                        39
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.154 Page 40 of 166


             1    communicate again with your -- with your partners?

             2    A.    Okay.

             3    Q.    Right?

             4    A.    Yeah.

11:30:23     5    Q.    And they told you, again, we're coming.             We're on

             6    our way?

             7    A.    That was my -- I believe that was my backup

             8    officer, not the actual K9 handler.

             9    Q.    That was -- what was his name, officer what?

11:30:33    10    A.    Hagemann.

            11    Q.    Okay.    And then you said to him, "We're good.

            12    He's being nice."

            13    A.    Yeah.

            14    Q.    And you were referring to Mr. Jordan being nice?

11:30:43    15    A.    Absolutely.

            16    Q.    Meaning that he wasn't demanding to leave?

            17    A.    No.

            18    Q.    You didn't tell him he could leave?

            19    A.    No, he couldn't leave at that time.

11:30:52    20    Q.    He wasn't free to leave?

            21    A.    Correct.

            22    Q.    You weren't writing a ticket at that point?

            23    A.    No.

            24    Q.    You were waiting for your partners to arrive?

11:31:00    25    A.    Well, still doing my inquiries.           Yes.



                                                                                        40
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.155 Page 41 of 166


             1    Q.    But you were waiting for your partners to arrive?

             2    A.    Well, it happens at the same time, but

             3    essentially sure.

             4    Q.    Do you think that we hear you searching on your

11:31:11     5    computer after you enter your car again a second

             6    time?

             7    A.    I believe so.

             8    Q.    Okay.    At some point after you enter your car

             9    again for the second time, your partner with the drug

11:31:29    10    dog arrives?

            11    A.    Yes.

            12    Q.    And you say do you mind helping me?

            13    A.    Yup.

            14    Q.    And he says, okay, yeah.

11:31:40    15                 And you tell him take your time because we're

            16    going to be waiting for a licensed driver.

            17    A.    Sure.

            18    Q.    At that point you hadn't told Mr. Jordan you were

            19    waiting for a licensed driver?

11:31:48    20    A.    No.

            21    Q.    You went back to the car to order Mr. Jordan out,

            22    right?

            23    A.    Yes.

            24    Q.    And when you ordered him out, you patted him

11:32:05    25    down?



                                                                                        41
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.156 Page 42 of 166


             1    A.    Correct.

             2    Q.    It was -- we can see it was daytime, right?

             3    A.    Yes.

             4    Q.    It was pretty busy traffic?

11:32:13     5    A.    Yes.

             6    Q.    You had two other police officers with you?

             7    A.    Yes.

             8    Q.    Mr. Jordan hadn't been making any furtive

             9    movements?

11:32:21    10    A.    No.

            11    Q.    He hadn't been misbehaving?

            12    A.    Correct.

            13    Q.    And you had -- you were feeling somewhat

            14    lighthearted in the moment, right?

11:32:30    15    A.    Sure.

            16    Q.    You had been singing?

            17    A.    I was singing and not very well.

            18    Q.    Okay.    After you removed him from the vehicle, at

            19    some point you asked him about any smoking in the

11:32:48    20    vehicle?

            21    A.    Yeah.

            22    Q.    Any drug use in the vehicle?

            23    A.    Correct.

            24    Q.    And you hadn't read him any sort of Miranda

11:32:53    25    rights at that point, right?



                                                                                        42
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.157 Page 43 of 166


             1    A.    Correct.

             2    Q.    At that point, he was there by the side of the

             3    road with three officers there?

             4    A.    Myself and Hagemann were there, and then, I

11:33:08     5    believe, K9 Handler Moore was walking past us at that

             6    time.

             7    Q.    So there were three officers present?

             8    A.    Yes.

             9    Q.    He wasn't free to leave obviously?

11:33:16    10    A.    Correct.

            11                 MR. RICE:    One moment, Your Honor, please.

            12    Q.    (By Mr. Rice)      Two other questions.

            13                 The incident two weeks before with the

            14    female, did you create a police report with regard to

11:34:13    15    that incident?

            16    A.    Yes.

            17    Q.    Did you turn that police report over to the

            18    prosecutor in this case?

            19    A.    Not that I'm aware of, no.

11:34:20    20    Q.    Okay.

            21                 MR. RICE:    We would request that police

            22    report and think that it should have been turned

            23    over.    If it was going to be mentioned or referred to

            24    in this hearing today, it should have been made a

11:34:28    25    part of this.      We just want to put that on the



                                                                                        43
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.158 Page 44 of 166


             1    record.

             2    Q.    (By Mr. Rice) What was the name of the female?

             3                THE COURT:     Let me get a commitment from

             4    Mr. Brotherton that he will produce that.

11:34:36     5                MR. BROTHERTON:      I will absolutely get that

             6    and turn that over to counsel.

             7                THE COURT:     Thank you.

             8    Q.    (By Mr. Rice)      Could we get the name of the

             9    female, please?

11:34:42    10    A.    I actually have it back by the bench.             Can I walk

            11    back there?      I have that report with me.

            12                MR. RICE:     Yeah, that's fine.

            13                (Witness so complying.)

            14    Q.    (By Mr. Rice)      Officer, just the name, please?

11:35:56    15    A.    Sure.    Esther Lavitae.

            16    Q.    Thank you.

            17                MR. RICE:     Your Honor, we have no further

            18    questions for this witness right now.             But with

            19    regard to any mention of this officer's prior

11:36:11    20    dealings with this particular Esther Lavitae, what

            21    happened two weeks before, we asked the government

            22    for Jencks material that might be used in this

            23    hearing yesterday.        And given the fact that it has

            24    been brought up and we haven't been made aware of it

11:36:26    25    beforehand with an ample opportunity to prepare and



                                                                                        44
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.159 Page 45 of 166


             1    cross-examine, we are going to ask that any portion

             2    of this officer's testimony with regard to that

             3    two-week ago incident specifically dealing with

             4    Esther Lavitae be stricken from this hearing.

11:36:38     5                THE COURT:     I'm going to reserve ruling on

             6    that until you've briefed the case, but you made the

             7    motion and I'll rule on it once I have heard full

             8    briefing on it.

             9                Any redirect?

11:36:49    10                MR. BROTHERTON:      One question for Your Honor.

            11    Am I free to pursue an avenue of questioning with

            12    regard to that that Mr. Rice has just referenced?

            13                THE COURT:     I think in the absence of

            14    providing the Jencks material, you should be

11:37:04    15    precluded from pursuing that avenue.             The defense

            16    does not have a fair opportunity to prepare.

            17                MR. BROTHERTON:      I understand, Your Honor.

            18    Thank you.     I don't have any other questions right

            19    now.

11:37:19    20                THE COURT:     Thank you, Officer.        You may step

            21    down.

            22                THE WITNESS:      Thank you.

            23                THE COURT:     I'm not going to release you

            24    because it may be necessary to re-call you after we

11:37:28    25    have heard further testimony.



                                                                                        45
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.160 Page 46 of 166


             1                THE DEFENDANT:      Okay.

             2                THE COURT:     Thank you.     You are required to

             3    leave the courtroom.

             4                THE WITNESS:      Yeah.

11:37:35     5                THE COURT:     United States may call its next

             6    witness.

             7                MR. BROTHERTON:      Officer C. J. Moore, please,

             8    Your Honor.      I believe he is outside if I can go grab

             9    him.

11:38:22    10                THE CLERK:     If you will pause by the podium

            11    and raise your right hand, please.

            12                              CLINTON MOORE,

            13    called as a witness at the request of the Government,

            14            having been first duly sworn, was examined

11:38:40    15                      and testified as follows:

            16                THE WITNESS:      I do.

            17                THE CLERK:     Thank you.     If you will please

            18    take a seat, sir.

            19                Sir, would you please state your name and

11:38:59    20    spell it for the record.

            21                THE WITNESS:      First name is Clinton,

            22    C-L-I-N-T-O-N, last name is Moore, M-O-O-R-E.

            23                           DIRECT EXAMINATION

            24    BY MR. BROTHERTON:

11:39:06    25    Q.     Officer Moore, good morning.



                                                                                        46
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.161 Page 47 of 166


             1                 Would you please start by telling us how

             2    you're currently employed?

             3    A.    I work for the West Valley Police Department.

             4    Q.    How long have you been a police officer with West

11:39:56     5    Valley?

             6    A.    Five years now.

             7    Q.    Did you receive any training to become a police

             8    officer?

             9    A.    Yes, sir.

11:40:01    10    Q.    And what did that training consist of?

            11    A.    Sixteen weeks at the police academy at POST.

            12    Q.    Um, what is your current assignment with the West

            13    Valley City?

            14    A.    I'm in the K9 unit.

11:40:14    15    Q.    Any specific training to become a K9 officer?

            16    A.    Yes.    There's -- depending on what type of a dog

            17    you have, you go through training such as narcotics

            18    training and patrol training.

            19    Q.    I want to dig into that in a little bit more

11:40:29    20    detail.

            21                 Um, how -- are you currently certified to

            22    work with the K9s?

            23    A.    Yes, sir.

            24    Q.    And what certifications do you hold?

11:40:37    25    A.    I have the narcotics certification and patrol



                                                                                        47
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.162 Page 48 of 166


             1    certification.

             2    Q.    Okay.    In order to become narcotics certified,

             3    could you explain to us, if you would, what that

             4    training is to become narcotics certified?

11:40:49     5    A.    Typically it's several months of training with

             6    the dog, imprinting them on specific odors, training

             7    them to find the odor, indicate.            Um, the POST manual

             8    is roughly 300 hours until -- with training with your

             9    dog before you're -- before you can certify.

11:41:10    10    Q.    So with that certification does that mean you are

            11    certified with a particular dog or are you certified

            12    to work with dogs generally?

            13    A.    A specific dog.

            14    Q.    Okay.

11:41:20    15    A.    So I -- I have my own narcotics certification as

            16    a narcotics K9 handler, and then on top of that we

            17    do -- my dog and myself perform a certification test

            18    for the dog to become narcotics certified with me.

            19    Q.    Okay.    And who issues that certification?

11:41:37    20    A.    POST.

            21    Q.    And the State of Utah Peace Officers Standards

            22    and Training, is that --

            23    A.    Yes, sir.

            24    Q.    -- what you're referring to?

11:41:46    25    A.    Yes.



                                                                                        48
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.163 Page 49 of 166


             1    Q.    Okay.     When did you first become certified as a

             2    K9 officer, as far as narcotics detection?

             3    A.    With Tank?     With this current dog specifically?

             4    Q.    You personally.       When was your first narcotics

11:42:03     5    detection certification?

             6    A.    When I first joined the K9 unit in April --

             7    around April of 2017, and I believe it was August or

             8    September of that year I became narcotics

             9    certified --

11:42:19    10    Q.    Okay.

            11    A.    -- with a dog.

            12    Q.    What dog were you using at that time?             Who were

            13    you partnered with at that time?

            14    A.    My previous dog was -- his name was Lobo.

11:42:28    15    Q.    But that is not your current partner?

            16    A.    No.     He has since retired.       I have a different

            17    dog now.

            18    Q.    So after Lobo retired, did you become certified

            19    with another dog then?

11:42:39    20    A.    Yes, sir.     I -- we first got Tank in about April

            21    of 2018.      And we certified the first time in

            22    narcotics together in July of that year.

            23    Q.    Okay.     As far as that training and certification

            24    process goes, what is your role, as far as you

11:42:59    25    partnering with the dog, to go through that training?



                                                                                        49
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.164 Page 50 of 166


             1    A.     What is my role with the dog?

             2    Q.     Yeah.

             3    A.     I'm his handler.      I am -- I am the one that works

             4    him.    I am the one who is controlling him at the end

11:43:11     5    of the leash.       So together we imprint the dog first

             6    on the specific odors we need them to look for.                So

             7    for Tank, an example is marijuana, heroin, cocaine,

             8    and methamphetamine.

             9    Q.     Okay.

11:43:28    10    A.     My training is supervised by my supervisor who is

            11    certified as a K9 instructor and a K9 judge through

            12    POST.

            13    Q.     Who was that supervisor?

            14    A.     His name is Jacob Palmer.

11:43:41    15    Q.     Okay.     Is he also with West Valley?

            16    A.     Yes, sir.     He is my current supervisor.         He is

            17    over the K9 unit.

            18    Q.     So April 2018 is when you began partnering with

            19    Tank; is that correct?

11:43:54    20    A.     Yes, sir.     That's when we first got him from the

            21    kennel.

            22    Q.     Did he have any other handlers before that time?

            23    A.     No.     No, he -- we bought him from a local kennel

            24    near Ogden.       He had been at that kennel for, I

11:44:06    25    believe, just under two weeks.           He had been flown



                                                                                        50
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.165 Page 51 of 166


             1    over from Slovakia from the original breeder.

             2    Q.    Okay.     So had he received any police related

             3    training before you -- before you partnered with him

             4    in April of 2018?

11:44:23     5    A.    No.     Tank was considered a green dog, meaning he

             6    didn't have any formalized training other than in

             7    Slovakia they introduced him to bite work, getting

             8    them familiar with bite suits, bite sleeves, seeing

             9    if they will engage.        But as far as narcotics

11:44:38    10    training, to my knowledge he had none.

            11    Q.    Okay.     And so tell me about the kinds of things

            12    that you do to train, beginning in April 2018.

            13                You mentioned imprinting on narcotics.             What

            14    does that entail?

11:44:53    15    A.    So when we begin our initial training, we try to

            16    have them exposed not only to the odor, the desired

            17    odor, for example methamphetamine, but they're also

            18    exposed to odors which we would call diversions such

            19    as laundry detergent, dryer sheets, dog treats, dog

11:45:16    20    food, um, the odor of gasoline.           Things that might be

            21    in the area of narcotics when they're performing the

            22    job, whether they're searching inside of a home for

            23    narcotics, or around the outside of a car.

            24                So they, from the very beginning, they start

11:45:34    25    with those diversions so that they learn that those



                                                                                        51
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.166 Page 52 of 166


             1    other novel odors, such as like coffee, has no value

             2    to them.      That they're taught that the value comes

             3    from finding a specific odor, so meth, marijuana,

             4    heroin, cocaine.

11:45:50     5    Q.    Okay.    How are those odors introduced?

             6    A.    We use these boxes called Hare Boxes developed by

             7    Randy Hare.      Each box contains a different odor such

             8    as dog food or human food.          And then there is one box

             9    that has the desired odor we want them to locate, so

11:46:11    10    the methamphetamine.        The boxes are lined up kind of

            11    on a rack.      You know, we walk the dog by each box.

            12    And when the dog gets to the box that has the -- this

            13    is in the very initial stages -- gets to a box that

            14    has like the meth in it, as soon as the dog shows any

11:46:29    15    kind of changed behavior to that odor, he is rewarded

            16    with a toy and we develop -- you know, we kind of

            17    piggyback off of that.

            18                So soon they learn that the other odors

            19    present have no value to them, that it is this one

11:46:44    20    specific odor that when they show attention to it,

            21    they get their reward.         Once they have shown that

            22    attention to it, the alerts to it, we then train them

            23    an indication.       Um, the indication is -- you know,

            24    for us we like to train a passive indication to where

11:47:02    25    they will sit or lay down and just focus on that odor



                                                                                        52
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.167 Page 53 of 166


             1    and then they get their toy.

             2                Um, there is other departments that will do

             3    an aggressive indication where they will train the

             4    dog to scratch at the odor.          We do a passive

11:47:15     5    indication.

             6    Q.    You said change of behavior when they come into

             7    contact with the desired odor.

             8                What exactly does that mean, the change of

             9    behavior?

11:47:24    10    A.    So, if you could imagine a series of boxes on a

            11    rack, the dog is walking by, was he -- as he walks by

            12    the box that has the methamphetamine in it, as he

            13    walks by it, he is going to change direction and come

            14    back to it.      That is a change in direction, that is

11:47:42    15    an alert.     He has sniffed the odor but then he has

            16    left it, but he knows in his mind he has been trained

            17    to find that odor so he will turn back to it and

            18    locate where that odor is coming from.

            19    Q.    Are there any other physical behavior changes

11:47:58    20    that would indicate or that you would recognize in a

            21    dog that is in that odor?

            22    A.    So alerts, they can be varied.           It is the dog's

            23    natural behavior to -- to an odor that he has been

            24    trained to find.       So with Tank, it is -- oftentimes

11:48:16    25    it is a quick change of direction.            When he has



                                                                                        53
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.168 Page 54 of 166


             1    passed the odor he has been trained to find, and he

             2    realizes he has passed it, he quickly turns back.

             3    And once he is back in that odor, he will work to

             4    find the source.

11:48:28     5                And for Tank, specifically, his sniffing will

             6    intensify, will become quick, almost like a quick in

             7    and out, in and out, in and out.            His ears will often

             8    become more alert or stand up a little bit more than

             9    usual.    Um, his head can kind of move in a snake-like

11:48:47    10    back and forth direction as he is trying to figure

            11    out or he is working along that kind of the scent

            12    cone we call it.       So those are the typical alerts I

            13    will see from him.

            14    Q.    Is that unique to Tank or is that dogs generally?

11:49:03    15    A.    Um, it's --

            16                THE COURT:     Could we have some foundation as

            17    to how he knows what other dogs do generally?               His

            18    only experience is with two dogs.

            19    Q.    (By Mr. Brotherton)        Sure.    Are those behavior

11:49:17    20    changes the same that you recognized with the dog you

            21    worked with previously?

            22    A.    The dog I worked with previously, his sniffing

            23    wasn't loud like Tank's is.          Um, his -- his head

            24    didn't move in the quick back and forth kind of like

11:49:34    25    I described it as a snake-like fashion that Tank's



                                                                                        54
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.169 Page 55 of 166


             1    does.    So my experiences with those two dogs, their

             2    alerts are different to me from one dog to the other.

             3    Q.    Okay.     Now, you said these are natural behaviors

             4    that occurred on their own from Tank.             Is that

11:49:55     5    correct?

             6    A.    Yes, sir.

             7    Q.    You didn't train him to intensify his sniffing or

             8    perk up his ears?

             9    A.    No.     He is trained to locate a specific odor.

11:50:05    10    The body language he exhibits when he is trying to

            11    locate that odor is unique to him.

            12    Q.    Okay.     You mentioned a couple of different

            13    behaviors that he exhibits.          Could you talk a little

            14    bit more in detail about his behaviors when he is in

11:50:26    15    a desired odor?

            16    A.    Um, so typically, once Tank enters into where the

            17    scent is most likely to be --

            18                THE COURT:     Lay some foundation for this.

            19                MR. BROTHERTON:      Sure.

11:50:42    20    Q.    (By Mr. Brotherton)        Um, we're talking about the

            21    Hare Boxes?

            22    A.    Yes, sir.

            23    Q.    And the one box would have a desired odor like

            24    methamphetamine, and then the other boxes would have

11:50:54    25    odors that -- you called them diversions, I think.



                                                                                        55
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.170 Page 56 of 166


             1                 Is that correct?

             2    A.    Yes.

             3    Q.    When he approaches a -- the box that's known to

             4    you to be the methamphetamine --

11:51:05     5                 THE COURT:    You're not laying foundation.

             6                 MR. BROTHERTON:     I apologize, Your Honor.

             7    I'm a little bit lost.

             8                 THE COURT:    I have got to have a basis for

             9    why he knows that this is how Tank behaves.               The fact

11:51:20    10    that he observed him do it one time does not give

            11    foundation for him to talk about what his universal

            12    and unique response is.

            13                 So you have got to give me some foundation of

            14    how many times you have done it, when he did it, how

11:51:32    15    he verified it, how it was observed.

            16                 MR. BROTHERTON:     Okay.    I can do that.

            17    Q.    (By Mr. Brotherton)        In your POST training with

            18    Tank, um --

            19                 THE COURT:    Let's lay foundation as to when

11:51:50    20    this POST training was, who did it, and who observed

            21    it?

            22    Q.    (By Mr. Brotherton)        Okay.    When did you begin

            23    POST training with Tank?

            24    A.    So my training with Tank started in April

11:52:01    25    of 2018.      We did our training with Tank -- we call



                                                                                        56
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.171 Page 57 of 166


             1    in-house due to having a certified K9 instructor and

             2    judge in our unit I was able to train under him

             3    versus having to --

             4                THE COURT:     Who was that?

11:52:14     5                THE WITNESS:      Sergeant Jake Palmer.

             6                THE COURT:     Okay.     And what is his training?

             7                THE WITNESS:      He is a certified K9 instructor

             8    in narcotics and patrol, a certified judge in

             9    narcotics and patrol through Utah POST.

11:52:27    10                THE COURT:     When was he certified and by

            11    whom?

            12                THE WITNESS:      He was certified by the Utah

            13    Peace Officers Standing and Training K9 program.                 The

            14    exact dates he got those I'm not aware.              I know he

11:52:38    15    was, when I started the training with Tank, he was a

            16    K9 instructor.

            17                THE COURT:     Okay.     Thank you.    You may

            18    continue.

            19                MR. BROTHERTON:        Thank you, Your Honor.

11:52:46    20    Q.    (By Mr. Brotherton)        You began your training with

            21    Tank in April 2018.        Is that correct?

            22    A.    Yes, sir.

            23    Q.    Um, and you said this was in-house.            So meaning

            24    in West Valley City?

11:53:00    25    A.    Yes, sir.     So every -- every time we would train,



                                                                                         57
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.172 Page 58 of 166


             1    I would be supervised by Jake Palmer.

             2    Q.    Okay.    And what did that training consist of?

             3    A.    So every day when we would come in to work we

             4    would typically have about two hours of training.

11:53:19     5    Um, when be first got Tank, it was decided we would

             6    start him on narcotics training first.             So from April

             7    2018 to July 2018, the vast majority of our training

             8    every day was narcotic related.

             9                First, it was imprinting him on each odor,

11:53:39    10    having him learn the four odors that he is being

            11    trained to locate.        Once he has been imprinted on

            12    each of those odors, we move on to -- we move away

            13    from the boxes and move on to more real-world

            14    settings such as like office spaces, residential

11:53:57    15    settings, vehicles.        So we would place out different

            16    narcotic hides in different training scenarios.                Most

            17    of the time, once we moved away from the box

            18    training, I did not know where the narcotics were

            19    hidden, it was all unknown to me.

11:54:15    20                We do that so that me as a handler I can

            21    observe Tank work.        I can see his changes in

            22    behavior, I can see his alerts, um, versus knowing

            23    where the hides are at, I wouldn't be focused on Tank

            24    as much.      So that is all supervised by Palmer.

11:54:38    25                Um, like I said, the majority of the time I



                                                                                        58
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.173 Page 59 of 166


             1    don't know where the narcotic hides are.              Um, there

             2    are some trainings where I will place out the

             3    narcotic hides just so the other dog handlers won't

             4    know where they are, so those rare occasions I would

11:54:54     5    know.

             6                Um, once the dog had shown that he can locate

             7    narcotics and bypass any other novel odors that might

             8    be present in these real-world settings, then he is

             9    tested in a certification.          The certification is done

11:55:19    10    by a K9 judge other than anybody from West Valley.                    I

            11    think we did a K9 judge from West Jordan Police

            12    Department.      So he will test me and my dog together

            13    and score us on various different scenarios.               And we

            14    certified in July.

11:55:40    15    Q.    So July of 2018, is that correct?

            16    A.    Yes, sir.

            17    Q.    So approximately three months from when you began

            18    training to when you became certified?

            19    A.    Yes, sir.

11:55:50    20    Q.    Okay.    Approximately how many hours every day did

            21    you spend in training with Tank?

            22    A.    So we would try the first two hours of each shift

            23    to do K9 training.        Now, that's not two hours

            24    straight of Tank training, it's not practical, but it

11:56:14    25    is two hours of K9 training.



                                                                                            59
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.174 Page 60 of 166


             1                  In the early stages with Tank, a lot of the

             2    focus is on him just because he is a new dog and he

             3    needs to be trained.        Um, so on a good day it is --

             4    the first two hours of our shift is training.               On

11:56:27     5    Tuesdays, the K9 unit, both shifts overlap and we

             6    train for four to five hours.           And that's so -- at

             7    least two hours a night, four days a week we try to

             8    get.    And then throughout the night, if time permits,

             9    we would set up training scenarios such as like a

11:56:50    10    mock traffic stop on the side of a road.

            11    Q.     And is that what you're referring to is in your

            12    current assignment with Tank as a certified dog, is

            13    that two hours every day is what you typically do?

            14    A.     Yes.    Yes, that's pretty much for the life of the

11:57:05    15    dog.    We try to do some sort of training every single

            16    day we're on duty.

            17    Q.     Okay.    Prior to Tank becoming certified, though,

            18    how much of your time every day did you spend in

            19    training with him?

11:57:16    20    A.     Prior to him becoming certified?

            21    Q.     Yeah.

            22    A.     Um, the same.     So when I first got him, it was

            23    the first two hours of our shift was dedicated to K9

            24    training.       And then I'm still a police officer so I

11:57:27    25    would still have to go out and do my police officer



                                                                                        60
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.175 Page 61 of 166


             1    duties for the city and so I was not able to train my

             2    entire shift.      So the first two hours is set aside

             3    for the K9 unit.

             4    Q.    Okay.    I want to talk a little bit more in detail

11:57:45     5    about the narcotics specific training.

             6                Um, you mentioned a lot of things about

             7    placing hides and sometimes you would place them

             8    sometimes you didn't know where the hides were

             9    placed.

11:57:57    10    A.    Yes, sir.

            11    Q.    Talk to me about what a typical training search

            12    would be for Tank.

            13    A.    Typically when we do a narcotics training,

            14    somebody will put out six to upwards of 12 different

11:58:19    15    narcotics hides.       And depending on where we're

            16    training at that day --

            17    Q.    I hate to interrupt.        Help me.

            18                Specifically, what is a hide?

            19    A.    Sorry.    It is a -- so say like you had 10 grams

11:58:31    20    of marijuana.      That would be something that you would

            21    put out to hide, so a hide, right.            It is hidden from

            22    the dog.

            23    Q.    So a specific item of controlled substance?

            24    A.    Yeah.    A specific narcotic item, yeah.

11:58:43    25    Q.    Okay.



                                                                                        61
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.176 Page 62 of 166


             1    A.    So, typically we do six to 12 different hides,

             2    um, depending on where we're training.             If we're

             3    training at say one of West Valley's own warehouses,

             4    it would be indoors, it would be more of an

11:58:58     5    industrial setting.        We have access to a few vacant

             6    office spaces so we could do those in an office-type

             7    setting.

             8                Um, or if we go to say the West Valley City

             9    shops where all of the city vehicles are, we could

11:59:12    10    put hides out on different vehicles so it would be

            11    more of a vehicle setting.

            12    Q.    Okay.    And what would you have Tank do then?

            13    A.    Um, so whoever is running the training that night

            14    is typically the one that puts out the different

11:59:27    15    narcotic hides.       So they will take you around to the

            16    different areas and be like, okay, you know, these

            17    four vehicles is your search area.            And they might

            18    tell you there is two hides on these four vehicles or

            19    they might tell you nothing.           It's just up to how

11:59:43    20    they want to run the training that day.

            21                So they will say here are these four

            22    vehicles, run your dog on these four vehicles.                So I

            23    wouldn't know where the hides are at, but I'll just

            24    go based off of what my dog tells me.             Once my dog

11:59:54    25    locates the hide and indicates, I would say, okay, he



                                                                                        62
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.177 Page 63 of 166


             1    is indicating on this rear passenger door and the

             2    instructor will say correct.           And I would pay him

             3    with his reward.

             4    Q.    Did you ever have training scenarios where there

12:00:10     5    was no hide placed anywhere?

             6    A.    Yes.    So every now and then we'll do like a blank

             7    or a controlled negative, I think is what they call

             8    it, where just like in the real-world not every car

             9    you sniff is going to have drugs on it.              So it is

12:00:26    10    important for the dog to sniff cars that don't have

            11    drugs.    Um, so they -- the officer running the

            12    training that night might say, okay, you know, here

            13    are these three cars, sniff these three cars, without

            14    telling you that there is nothing on them.              So you

12:00:43    15    sniff the three cars and your dog wouldn't locate

            16    anything and you would say I'm not getting anything

            17    on these cars.       And he would say, okay, correct.             I

            18    didn't put out a hide.

            19    Q.    Okay.    How did Tank perform in these training

12:00:57    20    scenarios?

            21    A.    He did good.      He is, you know, early on it's --

            22    it's baby steps with a dog.          Um, narcotic training

            23    is, to the dog, is just all a game so it's low stress

            24    on the dog, it's low stress on me.            He finds what

12:01:15    25    he's supposed to find and he gets a reward.               If he



                                                                                        63
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.178 Page 64 of 166


             1    doesn't find it, he doesn't get a reward.

             2    Q.    Okay.     A reward being what?

             3    A.    A ball.     A ball or rope is his toy.

             4    Q.    Okay.     How does Tank let you know that he has

12:01:36     5    found something?

             6    A.    Like an indication?

             7    Q.    Yup.

             8    A.    So the indication for Tank is once he has located

             9    the source of the odor, he will -- depending on how

12:01:47    10    high or low it is, if it's really low to the ground

            11    he will lay down and focus at it.            If it is kind of

            12    medium height to him, he will sit down and focus at

            13    it.   If it is high up on say a wall, he might stand

            14    up on his hind legs and get as high as he can to it

12:02:03    15    and focus on it.       So kind of like a freeze in place

            16    and just look at where it's at because he has been

            17    trained to sit down or lay down, focus on where the

            18    source is coming from, because he has been waiting

            19    for his toy to appear which will come from the top or

12:02:18    20    below or just wherever I decide to throw it in at.

            21    Q.    Okay.     Prior to the indication where he sits or

            22    lays down, does that -- does Tank communicate with

            23    you through his body language?

            24    A.    Yes.    So as he -- as he is looking or as he is

12:02:42    25    trying to pinpoint the source of that odor, um, that



                                                                                        64
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.179 Page 65 of 166


             1    is when you will see the alerts.            You will see the

             2    changes in his behavior.         If he is -- if he is just

             3    running along the wall and there is no narcotics

             4    hidden there, well, there is no reason for him to

12:02:56     5    stop and investigate anything.

             6                If there is a narcotics odor present, he

             7    might stop abruptly and change directions and go back

             8    to where he discovered that odor and then begin to

             9    work out where it's coming from, the source.               So

12:03:13    10    those are the alerts, the sudden change in direction,

            11    his sniffing gets a little bit louder.             Um, his ears

            12    will sometimes perk up.         Um, his head will move back

            13    and forth quickly as he is working through the --

            14    through the odor.

12:03:29    15                Um, that's -- that -- those body movements

            16    have value to me in a narcotic search setting in that

            17    he has discovered the odor of something that he has

            18    been trained to find, and he is actively working to

            19    find that source of the odor, where it is coming from

12:03:52    20    and the strongest point.         And once he has located the

            21    strongest point is when you see the indication which

            22    is a trained response, is what we train them to do

            23    once he has found the source.

            24    Q.    So those other movements, um, moving his head and

12:04:06    25    sniffing, those other movements that you've



                                                                                        65
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.180 Page 66 of 166


             1    described, those are not trained responses; is that

             2    my -- am I understanding you correctly?

             3    A.    Correct.     The alerts are just his natural

             4    behavior.

12:04:14     5    Q.    Okay.     Under what circumstances does he display

             6    those alert behaviors?

             7    A.    So the alerts always come before an indication.

             8    You can't have an indication without first having the

             9    alert.      Um, so prior to an indication, or prior to

12:04:38    10    Tank finding the source of the odor, you will -- I

            11    will see the alerts.

            12                Like I described earlier, those movements

            13    have value to me in that I can tell that he has

            14    discovered an odor that he has been trained to find

12:04:54    15    and now he is actively working to find where it is

            16    coming from.

            17    Q.    Okay.     Does he ever display those behaviors when

            18    he encounters an odor that he has not been trained to

            19    find?

12:05:05    20    A.    No.     So like I mentioned earlier, on the training

            21    we expose them to these -- these different, novel

            22    odors that might be present in these different

            23    settings to show that those odors don't have any

            24    value to the dog.       He doesn't get a reward for

12:05:23    25    finding a dryer sheet or laundry detergent or dog



                                                                                        66
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.181 Page 67 of 166


             1    food or another -- another animal.            He has been

             2    trained to ignore that odor because it has no value

             3    to him.

             4    Q.    You have mentioned several times four controlled

12:05:43     5    substances.      Has he been trained to receive a reward

             6    when he does encounter those four controlled

             7    substances?

             8    A.    Trained to receive a reward?

             9    Q.    Does he -- let me rephrase that.           That was worded

12:05:58    10    very awkwardly.       I apologize.

            11    A.    That's all right.

            12    Q.    What odors does he -- when he -- what odors does

            13    he exhibit those behavior -- when he is in the

            14    presence of which odors does he exhibit those

12:06:11    15    behaviors?

            16    A.    He has been imprinted on marijuana, heroin,

            17    cocaine and methamphetamine.

            18    Q.    So those alert behaviors that he -- that you

            19    described earlier, he will exhibit those behaviors

12:06:22    20    when he is in the presence of those odors.              Is that

            21    correct?

            22    A.    Yes, sir.

            23    Q.    Okay.    But he does not exhibit those behaviors in

            24    the presence of any other odors?            Am I understanding

12:06:33    25    you correctly?



                                                                                        67
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.182 Page 68 of 166


             1    A.    That is correct, sir.

             2    Q.    Okay.     Um, during the course of your training

             3    with Tank from April 2018 to July 2018, did Tank have

             4    any problems or setbacks or anything that delayed his

12:07:08     5    training or caused a problem for him?

             6    A.    None that I can recall.         No.

             7    Q.    Okay.     How was his physical health?

             8    A.    Good, as far as I know.         We do yearly checkups

             9    for our dogs.

12:07:22    10    Q.    Specifically during your training period he was

            11    in good physical health the whole time?

            12    A.    Yes, sir.

            13    Q.    Okay.     What does he -- when you're not on duty,

            14    where does -- talking specifically about this time

12:07:37    15    period, April to July of 2018, who is Tank with all

            16    of the time?

            17    A.    Me.     He lives with me, we go to work together.

            18    He is with me.

            19    Q.    Even when not on duty he is still with you?

12:07:52    20    A.    Yes.

            21    Q.    Okay.     Did you notice any physical problems,

            22    impairments in Tank during his training period?

            23    A.    No, none that I can recall.

            24    Q.    Okay.     Did he have any limitations in what he was

12:08:07    25    able to do physically?



                                                                                        68
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.183 Page 69 of 166


             1    A.    No.

             2    Q.    Okay.    Since then, after training, has he had any

             3    injuries or exhibit any -- or has he had any

             4    injuries?

12:08:19     5    A.    Aside from maybe scraping a pad every now and

             6    then, nothing that stands out to me, no.

             7    Q.    Okay.    During -- so during that training period

             8    he was in good physical health.           Is that fair to say?

             9    A.    Yes.

12:08:42    10    Q.    Did you keep record of your training activities

            11    with Tank during the -- during that training period

            12    from April to July of 2018?

            13    A.    Yes, sir.

            14    Q.    Okay.    For what purpose?       Why did you keep those

12:09:01    15    records?

            16    A.    Um, any time we train the dog, whether it is

            17    narcotics or obedience, we try and document it just

            18    to show that, you know, we're spending this amount of

            19    time training our dogs to do X number of different

12:09:18    20    things.      And what they're specifically being trained

            21    to do, whether it is being trained to sit or find

            22    drugs, it's -- you know, we log as much training as

            23    we can along with our deployments.

            24    Q.    Could we put that up?        Showing you a word

12:10:17    25    document there.       Do you recognize that document?



                                                                                        69
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.184 Page 70 of 166


             1    A.    Yes.

             2    Q.    And could you tell us what that is?

             3    A.    It looks like a training log.

             4    Q.    Um, is that the log that you kept during your

12:10:33     5    time training with Tank?

             6    A.    Yes, sir.     I think this was in the initial

             7    beginning when we were logging our stuff in the

             8    Spillman Program.

             9    Q.    Okay.    About halfway down the page there, it says

12:10:45    10    work date 4-10-18.         Is that April 10th of 2018?

            11    A.    Yes, sir.

            12    Q.    Is that about the time that you began training

            13    with Tank?

            14    A.    Yes.    I believe I first got him maybe the very

12:11:02    15    last week of March, first week of April, and we kind

            16    of usually give them a week to two weeks to kind of

            17    just acclimate to their new environment before we put

            18    them in training.         So that seems about right.

            19                 MR. BROTHERTON:     Okay.

12:11:40    20                 Your Honor, Government offers this document

            21    as Exhibit 7.      I apologize that they're a little bit

            22    out of order.

            23                 MS. STIRBA:     No objection.

            24                 THE COURT:     Exhibit 7 is received.

12:11:52    25                 (Whereupon, Government's Exhibit 7



                                                                                        70
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.185 Page 71 of 166


             1                  was received into evidence.)

             2    Q.    (By Mr. Brotherton)        In that paragraph below with

             3    the date 4-10-18, I see something called "scent

             4    memorization 28 grams of weed."

12:12:08     5                Can you tell us that that means?

             6    A.    So that's the narcotic we used for that day of

             7    that training was 28 grams of marijuana.

             8    Q.    Okay.    So scent memorization.         What does that

             9    mean exactly, though?

12:12:23    10    A.    So that's the more introducing him to the

            11    narcotics.     So we're trying to imprint that odor into

            12    his brain.

            13    Q.    A little bit further down in the paragraph, there

            14    is an item that says, "miscellaneous notes."               This

12:12:43    15    was Tank's first day of scent memorization.               So

            16    April 10th of 2018, is that when he began memorizing

            17    different scents?

            18    A.    Yeah, so this was Tank's first day.

            19    Q.    And "it was surprising how quickly he picked it

12:12:56    20    up considering all of the diversions we introduced

            21    him to on the first day."          Um, a little earlier in

            22    the paragraph, um, there is some items mentioned,

            23    gasoline, cotton pads, cotton balls, tin foil, peanut

            24    butter, balloons.       Are those the diversions that were

12:13:12    25    used during that exercise?



                                                                                        71
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.186 Page 72 of 166


             1    A.    Yes, sir.

             2    Q.    Okay.    And you noted it was surprising how

             3    quickly he picked it up.         Why was it surprising how

             4    quickly he picked it up?

12:13:23     5    A.    I mean --

             6    Q.    If you can recall.       I know this was a while ago.

             7    A.    Yeah.    Um, it is day one of training.           You know,

             8    you never know what you're going to get for day one.

             9    So any -- any good progress is kind of surprising.

12:13:40    10                Initially you -- you kind of expect it not to

            11    go very well since this is their first day of doing

            12    something.     But based on these notes I put in, he

            13    picked it up pretty quick.

            14    Q.    Okay.    I don't want to go through the whole

12:13:58    15    document with you, but I do want to point out a

            16    couple of key points.         I'm scrolling down to Page 5

            17    here.

            18                At the bottom of the first paragraph, go back

            19    to Page 4 to get the date.          It says June 5th of 2018.

12:14:29    20    Um, I just want to look at the note there on the

            21    bottom -- toward the bottom of that first paragraph.

            22                "This was Tank's first time doing sniffs

            23    where I didn't know the location of the hides.                This

            24    was his first time running cars."

12:14:48    25                You testified earlier about hides where



                                                                                        72
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.187 Page 73 of 166


             1    another person had placed the hide.             Is that what

             2    you're referring to in your report here?

             3    A.    Yes, sir.

             4    Q.    Okay.    And when you say "running cars," what

12:15:05     5    exactly does that mean?

             6    A.    So the hides would be placed on vehicles.

             7    Q.    Okay.    Um, I want to look at the next paragraph

             8    down.

             9                Under your notes it says, "Tank was shown

12:15:22    10    different types of vehicles to train on.              He

            11    performed well.       It was discovered he should be

            12    challenged with different heights of the hides.                 He

            13    tends to search low and he hasn't realized he" and

            14    then it cuts off.

12:15:36    15                Um, would you explain that to me?              What does

            16    it mean that he tends to search low?

            17    A.    That is when -- at the beginning stages of

            18    narcotic work, it's set up for the dog to succeed.

            19    So most of the hides are at his level.             So as you

12:15:52    20    progress, you start to vary the hides, so maybe

            21    putting it higher up on a car.           So I -- if I remember

            22    early on he searched low really well, but he seemed

            23    like he didn't want to -- or didn't know yet that

            24    hides were higher than basically at his chest level.

12:16:15    25    So we started putting them higher to force him to



                                                                                         73
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.188 Page 74 of 166


             1    search higher.       That's it.

             2    Q.     Okay.    Let me go on to the next page.          This

             3    is -- and, again, the date is cut off.             Work date of

             4    June 14th of 2018.

12:16:34     5                  The note for that -- that paragraph, at the

             6    bottom of the paragraph, "miscellaneous notes."

             7                  "Tank was challenged to search higher than he

             8    is used to.       He struggled at first, but gradually

             9    began to understand.        He ended very well.        We will

12:16:54    10    continue to vary the height of the hides."

            11                  Is that continuing -- a continuation of what

            12    you were talking about before?

            13    A.     Yes, sir.

            14    Q.     Was this something that you worked with Tank on?

12:17:04    15    A.     Yes.

            16    Q.     And did you notice that he had any difficulty

            17    learning how to search high as opposed to searching

            18    low?

            19    A.     Not necessarily.      Once he learned that, you know,

12:17:18    20    sometimes the hides were high, he would start -- I

            21    would say, you know, he would stand on his hind legs

            22    to get his nose up higher.          So he is learning that

            23    the hides would be high or would be low but that if

            24    he picks up an odor that might be high, he has

12:17:36    25    figured out a way to work up towards it.



                                                                                        74
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.189 Page 75 of 166


             1    Q.    I want to read the bottom of the next paragraph.

             2    This is from June 21, 2018.          And again from your

             3    notes.

             4                "Tank continues to perform well.           He will be

12:17:45     5    ready to certify very soon.          We continue to train on

             6    hides which are up high forcing him to be comfortable

             7    getting up on his hind legs."

             8                Um, did he eventually become comfortable

             9    getting up on his hind legs?

12:18:00    10    A.    Yes, sir.

            11    Q.    I think that the date on that first note that I

            12    read, back on page five, was June 5th, and this date

            13    is June 21st.

            14                So it took about two weeks, is that -- is

12:18:16    15    that fair to say?

            16    A.    Yes, sir.

            17    Q.    Two weeks of training.         And on that June 21st

            18    date, when you made that note, was he comfortable

            19    then about getting up on his hind legs?

12:18:34    20    A.    Yes, sir, he was much more comfortable.

            21    Q.    Okay.    I kind of want to transition here.            We

            22    have been talking about your training, um, and your

            23    training with Tank.

            24                I want to transition now and talk about

12:18:50    25    February 28th of 2019.         Do you recall that date?



                                                                                        75
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.190 Page 76 of 166


             1    A.    Vaguely.     But from my report, yes.

             2    Q.    Okay.    Were you on duty on that date?

             3    A.    Yes, sir.

             4    Q.    And were you partnered with Tank --

12:19:06     5    A.    Yes, sir.

             6    Q.    -- that day.      Did you receive a call from

             7    Detective Allen to come and perform a vehicle dog

             8    sniff?

             9    A.    Yes, sir.

12:19:16    10    Q.    Okay.    Before receiving that call from Detective

            11    Allen, what were you doing?

            12    A.    I believe I had originally been on my way in to

            13    work and another officer called for a sniff so I did

            14    that.    And then when I was finishing up with that

12:19:32    15    one, Detective Allen asked for a sniff so I went from

            16    one to the other.

            17    Q.    Okay.    And this was on your way in to work,

            18    before you even began duty.          Is that my

            19    understanding?

12:19:41    20    A.    Yes, sir.

            21    Q.    Okay.    And did you eventually respond to a

            22    location with Detective Allen?

            23    A.    Yes, sir.

            24    Q.    What did he ask you to do when you got there?

12:19:52    25    A.    He asked me to do an exterior sniff of the car



                                                                                        76
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.191 Page 77 of 166


             1    that he had pulled over.

             2    Q.    Okay.    Were you able to do so?

             3    A.    Yes, sir.

             4    Q.    And were you wearing a body worn camera that day?

12:20:05     5    A.    No, I was not.

             6    Q.    Why is that?

             7    A.    When I was on my way in to work -- my camera is

             8    docked at the police station.           So since I was on my

             9    way, I was asked to do two different sniffs and so I

12:20:17    10    went and did those while I was still on my way to

            11    work.

            12    Q.    You just hadn't had an opportunity to retrieve

            13    your camera yet?

            14    A.    Yes, sir.

12:20:26    15    Q.    Okay.

            16                 MR. BROTHERTON:     Your Honor, this is

            17    Exhibit 10.      It has already been admitted.

            18    Q.    (By Mr. Brotherton)        Do you recognize that image

            19    on the screen in front of you?

12:21:22    20    A.    Yes.    I see myself and my dog.

            21    Q.    And is that Tank there with you?

            22    A.    Yes, sir.

            23    Q.    Okay.    Um, is this the sniff that you performed

            24    on -- or that you and Tank performed on February 28th

12:21:37    25    of 2019?



                                                                                        77
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.192 Page 78 of 166


             1    A.    Yes, sir.

             2    Q.    Okay.     I would like to just watch -- it is about

             3    three minutes of the sniff itself.

             4                (Whereupon, Exhibit 10 was played

12:21:54     5                  for the record.)

             6    Q.    (By Mr. Brotherton) I just realized it is kind of

             7    duplicative and not very useful unless I ask you some

             8    questions.

             9                I would like to ask you some questions about

12:23:19    10    what we're seeing there.

            11    A.    Okay.

            12    Q.    I'll go back to the beginning of that sniff -- of

            13    the search there.

            14                (Whereupon, Exhibit 10 was played

12:23:25    15                  for the record.)

            16    Q.    (By Mr. Brotherton)        You begin your search at the

            17    rear driver's side of the vehicle; is that correct?

            18    A.    Yes, sir.

            19    Q.    And did you write a report in this case?

12:23:46    20    A.    I did.

            21    Q.    Okay.     And did you indicate in your report that

            22    you began at the front driver's side of the vehicle?

            23    A.    Yes, sir.     I was mistaken about where I started.

            24    The vast majority of the time I will try to start at

12:24:00    25    the front of the vehicle, unless there are



                                                                                        78
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.193 Page 79 of 166


             1    environmental issues that cause me to start somewhere

             2    else.

             3    Q.     Were there environmental issues in this case that

             4    caused you to start in a different location?

12:24:09     5    A.     I believe it was -- what I was concerned about

             6    was the traffic because, technically, this stop is in

             7    a lane of travel.       There is not really a shoulder

             8    right here (indicating).         So there is another lane of

             9    travel to my left, so I -- I didn't want to walk past

12:24:24    10    the driver's side up to the front so I just started

            11    at the rear.

            12    Q.     Okay.    You described earlier for us changes in

            13    behavior that Tank displays when he is in the -- when

            14    he has detected an odor of a narcotics?

12:24:38    15    A.     Yes, sir.

            16                (Whereupon, Exhibit 10 was played

            17                   for the record.)

            18    Q.     (By Mr. Brotherton)       It was quick, but you can

            19    see Tank's head go from the left to the right in an

12:24:51    20    arc across the rear of the vehicle?

            21    A.     Yes, sir.

            22    Q.     Is that one of the behaviors that you're looking

            23    for?

            24    A.     Yes, sir.    So that was the first thing that

12:24:57    25    caught my eye.       I kind of let him continue to work



                                                                                        79
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.194 Page 80 of 166


             1    and then he ventures back, I believe, on -- in this

             2    pass around, ventures back to that trunk on his own.

             3    So those two things, I kind of -- I kind of make

             4    mental notes of the different alerts that I see and

12:25:14     5    what part of the car I see them at so if I need to

             6    come back and detail them a little bit more.

             7    Q.    So you say you make a mental note but what

             8    meaning did you take from his behavior?

             9    A.    Just how his head moved back and forth quickly,

12:25:27    10    it kind of swept upwards along the top of that trunk

            11    and then down.       And then he crossed the back of the

            12    trunk and then started going up the passenger side.

            13    So it is quick, but to me it is a -- it is a big

            14    sniff of that area that he is -- he has picked up an

12:25:43    15    odor and he is trying to figure it out.

            16    Q.    An odor that --

            17    A.    An odor that he had been trained to find, like a

            18    narcotic odor.

            19    Q.    Let's watch some more of it then.

12:25:58    20                (Whereupon, Exhibit 10 was played

            21                 for the record.)

            22                THE WITNESS:      Then when he goes back on his

            23    own right there (indicating), I make another mental

            24    note of that because I didn't direct him to go back

12:26:06    25    to the trunk right there.          He just walked past it,



                                                                                        80
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.195 Page 81 of 166


             1    and quickly turned around and went back to the trunk

             2    again.

             3                So I -- I just keep mental notes of these

             4    alerts that I'm seeing, so that next time around I

12:26:19     5    can either slow him down so that he gets a good sniff

             6    in that area.

             7                MR. BROTHERTON:      Okay.

             8                (Whereupon, Exhibit 10 was played

             9                  for the record.)

12:26:37    10    Q.    (By Mr. Brotherton)         As he walks past the

            11    passenger side of the vehicle there, did you see any

            12    behaviors that you would classify as alerts?

            13    A.    No.     So that's another -- I swung him around and

            14    had him do it again.        Nothing stood out to me there.

12:26:55    15    Q.    Okay.

            16                (Whereupon, Exhibit 10 was played

            17                  for the record.)

            18    Q.    (By Mr. Brotherton)        By the front of the vehicle

            19    did he display any behaviors that were alerts?

12:26:59    20    A.    Along the front, no.        But right here (indicating)

            21    on the driver's side, I saw some more alerts.

            22                (Whereupon, Exhibit 10 was played

            23                  for the record.)

            24    Q.    (By Mr. Brotherton)        Could you describe that for

12:27:10    25    us?



                                                                                        81
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.196 Page 82 of 166


             1                  What did you see exactly that was an alert to

             2    you?

             3    A.     Right there (indicating), as he passed the rear

             4    passenger door, just kind of a quick head turn back

12:27:19     5    to it to sniff it further.          Um, that was another

             6    alert, yeah, alert to me that I kept a mental note

             7    of.    And then he went right back to this trunk.

             8    Q.     Okay.     Let me go back just a little bit.

             9                  (Whereupon, Exhibit 10 was played

12:28:06    10                   for the record.)

            11    Q.     (By Mr. Brotherton)        There we can see he is

            12    moving his nose up, his ears are a little bit pinned

            13    back, and he is moving his head up, up in the air in

            14    an arc around the back of the trunk.

12:28:16    15                  Are those the behaviors that you're looking

            16    for?

            17    A.     Yes.     So as he kind of stepped off the back of

            18    the car right there (indicating), he lifts his head

            19    up high in the air sniffing.           And if I remember

12:28:25    20    right, there was a strong wind blowing from the front

            21    of the car to the rear of the car.

            22    Q.     Okay.     What impact would that have?

            23    A.     That odor is being pushed to the rear.

            24    Q.     Okay.

12:28:38    25    A.     Wherever it's escaping from, different points of



                                                                                        82
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.197 Page 83 of 166


             1    the car, the wind is pushing it in a specific

             2    direction.

             3    Q.     So with the wind blowing that way, would

             4    he -- would he be more likely to detect an odor at

12:28:52     5    the back of the car as opposed to the front of the

             6    car then?

             7    A.     Yes, sir.

             8    Q.     Okay.

             9                THE COURT:     Do we have any foundation for

12:29:01    10    that?    What experience has he had with testing how

            11    wind on a car affects where the odors escape from the

            12    car?

            13                MR. BROTHERTON:      I can ask some questions,

            14    Your Honor.

12:29:12    15    Q.     (By Mr. Brotherton)       You testified earlier about

            16    some real-world stimulation and other experiences in

            17    office buildings, around vehicles.

            18                Um, have you had times in your training, or

            19    in your work with Tank, making -- doing sniffs where

12:29:30    20    the wind is blowing?

            21    A.     Yes, sir.

            22    Q.     And in your experience during those sniffs --

            23                THE COURT:     Let's have how many, when, who

            24    observed it.

12:29:39    25    Q.     (By Mr. Brotherton)       Sure.



                                                                                        83
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.198 Page 84 of 166


             1                 Um, with regard to your training with Tank,

             2    um, approximately how many training experiences did

             3    you have that were outside, not in controlled --

             4    indoor, controlled conditions?

12:29:54     5    A.    I couldn't tell you off the top of my head how

             6    many were inside of a building or versus outside in

             7    the elements.

             8    Q.    Okay.    Um, more than five?

             9    A.    Yes, sir.

12:30:05    10    Q.    100?

            11    A.    Yeah.    Probably, yeah.

            12    Q.    Okay.

            13    A.    I can tell you based on my experience with Tank

            14    and with dogs is that they -- whether it is tracking

12:30:21    15    or looking for drugs, that they -- if they're

            16    downwind of a smell, it is easy for them to work

            17    upwind to it versus if they're walking the direction

            18    of the wind, it is -- the odor is being pushed away.

            19                 THE COURT:    That is not the question you were

12:30:35    20    asking.

            21                 MR. BROTHERTON:     Yes.

            22                 THE COURT:    You asked him about the effect

            23    upon odors escaping from a car with the wind blowing

            24    in that direction.

12:30:44    25    Q.    (By Mr. Brotherton)        Did you -- did you have any



                                                                                        84
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.199 Page 85 of 166


             1    training specifically addressed at -- specifically

             2    aimed, addressing the wind variable when you're doing

             3    a vehicle sniff?

             4    A.    Specifically, I couldn't tell you a time that

12:31:01     5    I -- that we have sat down with and studied the

             6    effects of wind and how it pushes odor away from an

             7    object, no.

             8                MS. STIRBA:     Your Honor, I would object for

             9    lack of foundation.

12:31:13    10                THE COURT:     I sustain it.      I don't believe he

            11    is qualified to give any kind of an opinion about how

            12    wind would affect the escape of odors from this car.

            13                MR. BROTHERTON:      Your Honor, I don't know

            14    that it requires expert opinion to testify -- to give

12:31:27    15    testimony about the effect that wind would have

            16    generally.     I think that he could testify --

            17                THE COURT:     If he is going to base his

            18    testimony in this case and wants to offer an opinion

            19    that there was probable cause because of the effect

12:31:41    20    of wind on the way it was blowing on this car, I have

            21    got to have some foundation for that.             It doesn't

            22    appear that there is any.

            23                MR. BROTHERTON:      Just so I understand the

            24    Court's ruling, you're saying that there hasn't been

12:31:57    25    any foundation laid for --



                                                                                        85
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.200 Page 86 of 166


             1                THE COURT:     I'm not going to give any

             2    credibility to his testimony about how wind affected

             3    the escape of odors from this car because I don't

             4    think he has any basis to give that testimony.

12:32:09     5                MR. BROTHERTON:      Okay.    Um, if I could have

             6    just a moment, please.

             7                (Brief pause in proceedings.)

             8    Q.    (By Mr. Brotherton)        And the -- I know we haven't

             9    watched the entire video with you.            About how many

12:32:51    10    times did you go around the car with Tank?

            11    A.    I think it was about three times.

            12    Q.    Okay.    Excuse me.     Okay.

            13                Um, why did you go around three times?

            14    A.    I went around three times because I -- based on

12:33:07    15    the alerts that I saw, I was trying to give him the

            16    opportunity to locate its source.

            17    Q.    Okay.    Um, I believe in your report you indicated

            18    two areas on the car where he displayed behaviors

            19    that you interpreted as alerts; is that correct?

12:33:28    20    A.    Yes, sir.

            21    Q.    At the driver's side door and at the rear of the

            22    vehicle.

            23                Am I understanding that correctly?

            24    A.    So the rear of the vehicle and then along the

12:33:37    25    driver's side between the -- yes, along the driver's



                                                                                        86
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.201 Page 87 of 166


             1    side of the car.

             2    Q.    Okay.     And we have seen the video and you have

             3    given testimony about what those behaviors looked

             4    like?

12:33:49     5    A.    Yes, sir.

             6    Q.    Am I understanding correctly?

             7                 If we could just watch --

             8    A.    Yes.

             9    Q.    I believe at this point you have gone around the

12:33:56    10    car one time.      You have made one pass completely

            11    around the car; is that correct?

            12    A.    Yes, I believe so.

            13    Q.    Okay.

            14                 (Whereupon, Exhibit 10 was played

12:34:19    15                  for the record.)

            16    Q.    (By Mr. Brotherton)        And just there we saw Tank

            17    come to the rear of the vehicle and then go back

            18    along the driver's side of the vehicle?

            19    A.    Correct.

12:34:27    20    Q.    Did that have any meaning to you?

            21    A.    Yes.     So when he originally passed it and then I

            22    circled him back because I saw the alerts on that

            23    side so I gave him another opportunity.              As he went

            24    alongside it, I backed around the back of the car.

12:34:41    25    He originally came around the back with me and then



                                                                                        87
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.202 Page 88 of 166


             1    on his own turned back and went back up the driver's

             2    side of the car.

             3    Q.    So him without prompting or order from you

             4    turning back and going back up the driver's side,

12:34:54     5    what did that mean to you?

             6    A.    That is an alert and that is him following his

             7    nose to an order that he has been trained to find.

             8    Q.    I guess we have gone -- you have gone all the way

             9    around the car once, but you, in several places, you

12:35:09    10    have gone back over places on the car?

            11    A.    Yes, sir.

            12    Q.    Why do that?

            13    A.    If I see an alert and then we continue on, I

            14    might swing him back around to direct him to that

12:35:20    15    site again, give him another opportunity to locate

            16    its source.      It is possible that the odor wasn't --

            17    was coming out of multiple different locations the

            18    first time he passed, and he may be able to narrow it

            19    down a second or a third time.

12:35:37    20    Q.    Okay.    I need to ask some more questions about

            21    your training before I pursue one more line of

            22    questioning.

            23                Um, you testified about a hide place inside

            24    vehicles; is that correct?

12:35:54    25    A.    Yes, sir.



                                                                                        88
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.203 Page 89 of 166


             1    Q.    Then your training is that you're having Tank

             2    sniff around the outside of the car looking for those

             3    odors.    Am I understanding you correctly, sir?

             4    A.    Yes, sir.

12:36:05     5    Q.    Okay.    In your training, did you cover how odors

             6    go from the inside of the vehicle to the outside of

             7    the vehicle?

             8    A.    Yes.    So in my training and experience, it's -- I

             9    haven't found a car that's airtight.             That odor --

12:36:25    10                 MS. STIRBA:    Objection, lack of foundation.

            11                 THE COURT:    Sustained.

            12    Q.    (By Mr. Brotherton)        Was there any part of your

            13    training in being a narcotic dog handler that covered

            14    how odors go from the inside of the car to the

12:36:59    15    outside of the car?

            16    A.    Just that it escapes through various points.

            17    Q.    Okay.    Could you talk a little bit more

            18    specifically about that, as far as what your training

            19    consisted of?

12:37:12    20                 How did you learn that, or how was that

            21    taught to you?

            22    A.    Typically in training we learn that odor escapes

            23    through doors or where the door seams are.

            24                 MS. STIRBA:    Objection.      That wasn't

12:37:22    25    responsive to the question for foundation.



                                                                                        89
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.204 Page 90 of 166


             1                THE COURT:     The objection is sustained.          He

             2    is not answering the question.           And the answer is

             3    stricken.

             4    Q.    (By Mr. Brotherton)        Okay.    Was there -- did you

12:37:37     5    have any lectures from experts in the field that

             6    could talk about how odors escape from vehicles?

             7    A.    Off the top of my head, no.

             8    Q.    Did you have experts in the field of narcotics

             9    detection come and give demonstrations about how

12:37:57    10    odors escape from vehicles?

            11    A.    Just from what I was trained through the various

            12    instructors that are certified through POST.               But no,

            13    I didn't have any -- anything like that, no.

            14    Q.    Okay.    Um, as you were going around this vehicle

12:38:39    15    on this day, and you saw the alerts that -- the

            16    behaviors that Tank exhibited that you interpreted as

            17    alerts, um, what did that indicate to you?              Just what

            18    meaning did you derive from that?

            19    A.    That he was detecting the odor of an illegal

12:39:02    20    narcotic.

            21    Q.    Okay.    And could you tell where that odor was

            22    coming from?

            23    A.    I could tell you that -- where I saw the alerts,

            24    at the trunk and along the driver's side of the car.

12:39:12    25    Q.    Okay.    You gave testimony earlier about Tank



                                                                                        90
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.205 Page 91 of 166


             1    being trained to work those odors to pinpoint the

             2    source.

             3                Am I remembering your testimony correctly?

             4    A.    Yes, sir.

12:39:25     5    Q.    And once he does find the source of those odors

             6    he gives a final indication?

             7    A.    Yes, sir.

             8    Q.    But he never did that in this case; is that

             9    correct?

12:39:33    10    A.    No, sir.

            11    Q.    Do you have any idea why he never gave that final

            12    indication?

            13                MS. STIRBA:     Objection, speculation.

            14                THE COURT:     Sustained.

12:39:47    15                MR. BROTHERTON:      I shouldn't have him

            16    speculate on what the dog is thinking.             I apologize.

            17                THE COURT:     I don't think we can talk about

            18    what is in the mind of the dog.

            19                MR. BROTHERTON:      Yeah.

12:39:56    20    Q.    (By Mr. Brotherton)        Your testimony though is

            21    that Tank only performs that final indication when he

            22    has pinpointed the source of odor.            Is that correct?

            23    A.    Yes, sir.

            24    Q.    Until he actually pinpoints that source, he won't

12:40:07    25    give that final indication; is that correct?



                                                                                        91
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.206 Page 92 of 166


             1    A.    No, sir.     I'll only see the alerts.

             2                THE COURT:     Could we have foundation for

             3    that?

             4                MR. BROTHERTON:      I believe that was his prior

12:40:17     5    testimony, Your Honor.

             6                THE COURT:     I understand that was his

             7    testimony, but I don't know that there is any

             8    foundation backed up by any real-life experience of

             9    how often they verified that by some kind of

12:40:26    10    objective test.

            11                MR. BROTHERTON:      Let me go back and explore

            12    that then.

            13    Q.    (By Mr. Brotherton)        Um, getting to that final

            14    indication where he will lay down or sit, um, how

12:40:43    15    is -- you said that is a trained response; is that

            16    correct?

            17    A.    Yes, sir.

            18    Q.    How is -- how is that training done?             How do you

            19    train Tank to exhibit that behavior?

12:40:51    20    A.    Once he has been trained or imprinted on the four

            21    different odors through training, as he is searching

            22    for that odor, once he can get as close to it as he

            23    possibly can is when we train the indication for

            24    the --

12:41:08    25    Q.    How does that work?        What do you mean as close to



                                                                                        92
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.207 Page 93 of 166


             1    it as he possibly can?

             2    A.    So pretty much in training the dog can get almost

             3    where he can touch his nose to it.            Um, and in some

             4    scenarios there might be a barrier such as like a

12:41:25     5    drawer in a desk, right.         The drawer is that -- the

             6    closest that he can get to the odor but he is

             7    indicating that it is there.

             8    Q.    Okay.    Um, what about in vehicle searches?

             9    A.    Vehicle searches it's the same.           If the car --

12:41:45    10    narcotic is inside of the vehicle, as he is searching

            11    for the -- for the strongest point the odor is

            12    escaping.     Once he has located that, he will

            13    indicate.     If he can't locate the strongest point,

            14    um, I will only see the alerts.

12:42:01    15    Q.    So am I understanding you correctly that there is

            16    a progression or a buildup in the way that this

            17    training progresses?

            18    A.    Yes, sir.     The alerts always come before the

            19    indication.

12:42:11    20    Q.    Okay.    I guess my question though is in the

            21    beginning, he has just got the source of the odor

            22    just in front of him and he can reach up and almost

            23    touch it with his nose; is that correct?

            24    A.    Yes, sir.

12:42:28    25    Q.    And then as he progresses, it is behind the



                                                                                        93
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.208 Page 94 of 166


             1    barrier --

             2                THE COURT:     You're leading the witness

             3    extremely here and this is a critical point so I

             4    think it is important that you not lead.

12:42:36     5                MR. BROTHERTON:      Thank you, Your Honor.

             6    Q.    (By Mr. Brotherton)        How do you go -- how do you

             7    train Tank to make that progression?

             8    A.    So as he is -- throughout the training, um,

             9    initially we start that once he has shown attention

12:43:02    10    to an odor, the odor he has been trained to find, the

            11    narcotic, he will get a reward.

            12                Once he -- once he is shown that that odor

            13    has been imprinted, he -- we will progress to where

            14    we will teach him once he has gotten as close as he

12:43:20    15    possibly can to that odor to exhibit an indication

            16    which is the sit or the stay, um, and then to that

            17    point is when he gets his reward.            From then on is

            18    once he indicates.

            19    Q.    Okay.    Is he given a reward when he makes alerts?

12:43:38    20    A.    In the very, very beginning stages he will, to

            21    show him that that odor has value to him.

            22    Q.    Okay.    Um, when -- when do you stop giving him

            23    rewards on alerts?

            24    A.    Once he has proven that the odor is imprinted,

12:43:55    25    that he can -- he can detect the odor, work his way



                                                                                        94
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.209 Page 95 of 166


             1    towards it, get to its location, and that's when we

             2    will teach the indication.

             3    Q.    Okay.    And how do you teach the indication again?

             4    Maybe I misunderstood you.

12:44:10     5                How do you teach the indication?

             6    A.    So once he is -- he has got to be almost right

             7    on -- right at that odor, almost touching it.

             8    Otherwise, they would just indicate when they first

             9    detect the odor, which could be a number of feet away

12:44:26    10    or very close.

            11                We want them to work their way as close as

            12    possible they can get to that odor.             And once they

            13    have done that, well, then we just -- you know, in

            14    the beginning, I will tell him to sit and I might

12:44:37    15    guide his butt down to the ground until he sits.

            16    They start to associate that, okay, once I have found

            17    this odor and have gotten as close to it as I can,

            18    now that I sit down that's when I get my ball.

            19    Q.    Okay.    And the ball being the reward?

12:44:52    20    A.    The reward, right.

            21    Q.    Okay.    So how do you make the progression then

            22    from going from an item just placed right in front of

            23    him, no barrier, to an item in a drawer, to an item

            24    in a car?

12:45:06    25    A.    So the odor is going to -- once he detects the



                                                                                        95
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.210 Page 96 of 166


             1    odor and he's working his way towards it, if there is

             2    a barrier there, he is -- he will get as close as he

             3    can to it.     The -- they physically in some instances

             4    cannot get to that source.           Whether they touch their

12:45:30     5    nose right to the bag of narcotics because of a door,

             6    or it's in a box, um, but they will get as close as

             7    they can to that strongest point of that odor and

             8    then they will indicate.

             9    Q.    So if -- if a hide were placed in a drawer, um,

12:45:50    10    at what point would you -- I'm having a little

            11    trouble articulating this question.             Um --

            12                THE COURT:     We're at about a point where we

            13    need to take a break.         Are you close to finishing?

            14                MR. BROTHERTON:        I think so, Your Honor.        Um,

12:46:12    15    I think it is the last point I wanted to make.

            16                THE COURT:     Okay.

            17    Q.    (By Mr. Brotherton)        So an item hidden in a

            18    drawer and you are on an exercise with Tank trying to

            19    detect that item?

12:46:32    20    A.    Yes, sir.

            21    Q.    Once he gets as close to that item as he can, how

            22    do you train him to give an indication?

            23    A.    So we will -- we will set up scenarios to where

            24    they physically cannot get right to the odor.               So,

12:46:44    25    you know, we'll create a barrier for them.              The dog



                                                                                        96
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.211 Page 97 of 166


             1    will then locate the strongest point of odor escaping

             2    from whether it is a drawer or a car door and they

             3    will indicate there.        It's like in training if I

             4    don't know where the hide is, and he can't physically

12:47:06     5    get to it, he is going to show that searching

             6    behavior, the alert behavior, trying to get to where

             7    that is at.

             8                But as we progress through training, um, we

             9    do -- we set them up with different scenarios to

12:47:22    10    where they can't physically get to that odor any

            11    more, there is that barrier in front of them.               So

            12    they will then naturally work to find the strongest

            13    point of the odor and to them they believe that that

            14    is the source and they will indicate.

12:47:36    15    Q.    Okay.    And so how do you go from having an item

            16    hidden in a drawer to having an item hidden in a car?

            17                THE COURT:     I think he just explained that.

            18                MR. BROTHERTON:      Okay.    Um --

            19                THE COURT:     Let's take a break.        And you can

12:47:55    20    decide after the break that you have to ask a couple

            21    of more questions.        After we take the break, we will

            22    talk about how we conclude the hearing because we

            23    have quite a lot of testimony, it appears to me,

            24    left.

12:48:07    25                MR. BROTHERTON:      Thank you, Your Honor.



                                                                                        97
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.212 Page 98 of 166


             1                THE COURT:     So let's take a 15-minute break.

             2                (Recess.)

             3                THE COURT:     We're back in session.         Let's

             4    talk for a moment about how we're going to proceed.

13:06:44     5                I have another hearing starting at 2:30.              I

             6    know that the defense has an expert from out of

             7    town -- I presume from out of town.

             8                MS. STIRBA:     We do, Your Honor.

             9                THE COURT:     I could continue the hearing to

13:06:59    10    tomorrow morning but I am reluctant to do that

            11    because of the expert.         Any suggestions of how we

            12    could proceed?

            13                We could delay the cross-examination and put

            14    your expert on, but maybe your expert needs to hear

13:07:12    15    the cross-examination.

            16                Any suggestions as to how we ought to

            17    proceed?

            18                MS. STIRBA:     I would like to do the cross

            19    first.     I don't anticipate it will be as long as

13:07:23    20    direct.

            21                And other than that, my best suggestion is to

            22    soldier on.

            23                THE COURT:     Mr. Brotherton, any further

            24    questions?

13:07:33    25                MR. BROTHERTON:      Just briefly, Your Honor.            I



                                                                                        98
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.213 Page 99 of 166


             1    will be very brief.

             2                 THE COURT:    Okay.

             3    Q.    (By Mr. Brotherton)        Officer Moore, do you keep

             4    records of when you have deployed Tank to do narcotic

13:07:56     5    searches or sniffs?

             6    A.    Yes, sir.

             7    Q.    And do you keep those records yourself, or how

             8    are those records kept?

             9    A.    We use a program called PackTrack.            It is the

13:08:06    10    same program we now use for our training records.

            11    Q.    Okay.    I apologize.      On the screen there in front

            12    of you, do you recognize that document?

            13    A.    Yes.

            14    Q.    Is that -- is that a record from the PackTrack --

13:08:50    15    I apologize, from PackTrack?

            16    A.    Yes, sir.

            17    Q.    Okay.    On there it has your name, CJ Moore, and

            18    in parentheses K9.

            19                 Is that referring to you, sir?

13:09:03    20    A.    Yes, sir.     My name is Clinton James.          I go by CJ.

            21    Q.    And there is a date range, October 20, 2018 to

            22    March 1, 2019?

            23    A.    Yes, sir.

            24    Q.    There has -- there seems to be two different

13:09:14    25    sections, detection and patrol.



                                                                                        99
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.214 Page 100 of 166


              1                Do you know what is the difference between

              2    those two sections?

              3    A.   Detection is for narcotics related deployments.

              4    Patrol is for all other tracking, K9 bites, building

13:09:29      5    and area searches for suspects.

              6    Q.   Okay.    For our purposes today we are only

              7    interested in detection.

              8                There it says deployments and then underneath

              9    it says 29.     Could you tell us what that means?

13:09:42     10    A.   So that is 29 detection entries into PackTrack

             11    for my dog.

             12    Q.   Okay.    And search area, it says 39.

             13                Could you illuminate what does that mean?

             14    A.   Correct.     Search areas could be if a warrant was

13:10:01     15    being served on a house and the cars, um, so there

             16    would be multiple search areas.           Cars and then the

             17    interior of the house, so that would be, you know,

             18    two, three, four different search areas.

             19    Q.   Okay.    And then under "alerts slash indications"

13:10:16     20    it says 25.     Can you tell us what that is?

             21    A.   So those are when the dog alerts or indicates we

             22    log that.

             23    Q.   Okay.    And we kind of spent a lot of time today

             24    discussing the difference between alerts and

13:10:28     25    indications.      But they -- but it seems to me that



                                                                                     100
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.215 Page 101 of 166


              1    they're included together; is that correct?

              2    A.   Yes, sir.

              3    Q.   Do you keep track of when a dog alerts versus

              4    when it indicates, those two things, separately?

13:10:42      5    A.   So when we do a log entry into this program, we

              6    will -- there is a comment section.            Typically you

              7    will -- I'll say it was an exterior sniff of a car,

              8    um, whether an indication was observed versus alert.

              9    So I might note it.        But as far as this program, that

13:11:01     10    is how they have it listed.

             11    Q.   Okay.    I'm scrolling down to Page 2 here.            Um, it

             12    seems a list on the left-hand side are case numbers.

             13    Is that correct?

             14    A.   Yes, sir.

13:11:14     15    Q.   And then it appears the date is in reverse order

             16    so I'm looking at the earliest date is November 22nd,

             17    2018, to the -- up until February 28, 2019.

             18               Is that -- am I viewing that correct?

             19    A.   Yes, sir, based on this search criteria.

13:11:38     20    Q.   Okay.    On there it describes search areas and

             21    then there is a number and then alert, slash,

             22    indications and again a number.

             23               Does that refer back to what you were talking

             24    about before?

13:11:49     25    A.   Yes, sir.



                                                                                     101
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.216 Page 102 of 166


              1    Q.   Not all of the areas search have alerts or

              2    indications.      Is that correct?

              3    A.   That's correct.

              4               MR. BROTHERTON:        Okay.   Your Honor,

13:12:31      5    Government would offer this as exhibit -- we'll call

              6    this Exhibit 11.

              7               THE COURT:     Any objection to receiving

              8    Exhibit 11?

              9               MS. STIRBA:      No objection, Your Honor.

13:12:44     10               THE COURT:     It is received.

             11               (Whereupon, Government's Exhibit 11

             12                 was received into evidence.)

             13               MR. BROTHERTON:        Thank you.

             14               THE COURT:     Before we leave that exhibit,

13:12:53     15    do you have any way of determining, or have you

             16    determined how many of the responses that are shown

             17    as either an alert or an indication or indications

             18    versus alerts?

             19               MR. BROTHERTON:        No, I do not, Your Honor.

13:13:08     20               THE COURT:     No.     I'm asking the witness.

             21               THE WITNESS:      Unless I have noted it in the

             22    comment section, I don't.          There is no

             23    differentiating, in this program, between the alert

             24    and indication.      It is not a separate category.

13:13:22     25               THE COURT:     Okay.     Thank you.



                                                                                     102
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.217 Page 103 of 166


              1               MR. BROTHERTON:         I apologize, Your Honor.       I

              2    need just a second.

              3               I think that is all of the questions I have

              4    for this witness, Your Honor.           I do have two other

13:14:17      5    items that I would offer as Exhibits 1 and 2.

              6    Defense doesn't have any objection?

              7               MS. STIRBA:      No objection to them.

              8               THE COURT:     Exhibits 1 and 2 are received.

              9               (Whereupon, Government's Exhibit 1 and 2

13:14:26     10                 were received into evidence.)

             11               THE COURT:     Cross-examination?

             12               MS. STIRBA:      Yes.

             13                           CROSS-EXAMINATION

             14    BY MS. STIRBA:

13:15:13     15    Q.   Let me just log into my computer and I'll be

             16    ready to go.

             17               Okay.    Good afternoon, sir.        On the day of

             18    this incident with Mr. Jordan, you first got a call

             19    from Detective Allen?

13:16:43     20    A.   Yes, ma'am.

             21    Q.   And Detective Allen wanted you to come over and

             22    do a dog sniff on his car -- on a car that he was

             23    going to stop?

             24    A.   Yes, ma'am.

13:16:56     25    Q.   Detective Allen told you -- he called you?



                                                                                     103
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.218 Page 104 of 166


              1    A.   I don't remember if he called me on the phone or

              2    if it was on the radio.

              3    Q.   But he communicated with you?

              4    A.   Yes, ma'am.

13:17:04      5    Q.   He said he was following a guy.

              6    A.   I don't remember the nature of the conversation.

              7    I don't know if he had stopped him already or --

              8    Q.   But the point is whatever is reflected on

              9    Detective's Allen's body camera is what happened.                Is

13:17:25     10    that fair to say?

             11    A.   Yes, ma'am.

             12    Q.   But before you went over to go do the dog sniff

             13    with Tank, you knew that Detective Allen suspected

             14    there were narcotics in the car?

13:17:35     15    A.   Yeah.

             16    Q.   Well, you also wrote that in your report,

             17    correct?

             18    A.   Right.

             19    Q.   So you knew on your way over that Detective Allen

13:17:44     20    suspected that there were narcotics in the car that

             21    he had stopped?

             22    A.   Yes, ma'am.

             23    Q.   You -- now, in your police report, you wrote that

             24    you spoke with Detective Allen when you arrived and

13:18:03     25    that's when Detective Allen imparted this information



                                                                                     104
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.219 Page 105 of 166


              1    about suspecting narcotics in the car, correct?

              2    A.     Correct.

              3    Q.     That's what you wrote in your report?

              4    A.     Correct.

13:18:11      5    Q.     Have you reviewed the body camera of this

              6    incident?

              7    A.     Just this sniff portion.

              8    Q.     Now, I'm putting up on the screen Government's

              9    Exhibit 10.

13:18:56     10                And I am starting to play, sir, from the time

             11    stamp 23:06.

             12                (Whereupon, Exhibit 10 was played

             13                for the record.)

             14    Q.     (By Ms. Stirba) Now, sir, we just watched

13:19:52     15    Detective Allen's body camera, correct?

             16    A.     Yes, ma'am.

             17    Q.     And that was you off screen at the window talking

             18    to Detective Allen, right?

             19    A.     Yeah, I believe so.

13:20:01     20    Q.     Now, you would agree that in this conversation

             21    when you arrived, you did not speak about

             22    Detective Allen's suspicions about narcotics in the

             23    car?

             24    A.     That exchange, no.

13:20:13     25    Q.     So when you wrote in your report, "When I



                                                                                     105
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.220 Page 106 of 166


              1    arrived, I spoke with Allen.          He informed me he had

              2    suspicion to believe there may be illegal narcotics

              3    inside of the vehicle."         That's actually incorrect in

              4    your report?

13:20:26      5    A.   Correct.

              6    Q.   And you wrote this report the same day this

              7    incident happened, on February 28th, 2019?

              8    A.   I believe I did.       Typically I do.

              9    Q.   Would it help to see it?

13:20:39     10    A.   I have it here.

             11    Q.   If you could take a look, please, at Page 8.

             12    A.   I don't have all of those -- those pages.

             13    Q.   Do you have your police report that you wrote?

             14    A.   I do.

13:20:49     15    Q.   Do you see the date at the top, 2-28-19?

             16    A.   Yes, ma'am.

             17    Q.   Is that the date you wrote this?

             18    A.   That's the date of this -- I would assume I wrote

             19    it that night.

13:20:58     20    Q.   But within hours of this incident happening?

             21    A.   I couldn't tell you exactly.           But --

             22    Q.   Within a day?

             23    A.   Yeah.

             24    Q.   Okay.    Now, you and Tank, as a K9 team, had

13:21:14     25    worked with Detective Allen before?



                                                                                     106
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.221 Page 107 of 166


              1    A.   Yes, ma'am.

              2    Q.   Detective Allen had called you and Tank before to

              3    come do sniffs of various vehicles that he had

              4    stopped?

13:21:22      5    A.   Yes, ma'am.

              6    Q.   Detective Allen is also a detective in West

              7    Valley City Police Department, correct?

              8    A.   Yes.

              9    Q.   And that is your police department?

13:21:31     10    A.   Yes.

             11    Q.   And, in fact, Detective Allen had asked you to

             12    come sniff cars on multiple occasions?

             13    A.   Yes.

             14    Q.   Now, the government admitted a deployment summary

13:22:01     15    as government's exhibit -- a deployment log, I'm

             16    sorry, but your department also keeps stats on which

             17    detectives or which entities request K9 assistance,

             18    correct?

             19    A.   I believe so, yes.

13:22:23     20    Q.   And between the same time of the deployment log,

             21    which is Government's Exhibit 11, which is

             22    October 20th, 2018, to March 1st, 2019,

             23    Detective Allen had requested your assistance nine

             24    times.

13:22:42     25                Would it help to see it?



                                                                                     107
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.222 Page 108 of 166


              1    A.   Sure.

              2                MS. STIRBA:     I'm marking this as Defendant's

              3    Exhibit 1 for identification.

              4                MR. BROTHERTON:      No objection, Your Honor.

13:22:50      5                THE COURT:    Defendant's Exhibit 1 is

              6    received.

              7                (Whereupon, Defendant's Exhibit 1 was

              8                 received into evidence.)

              9    Q.   (By Ms. Stirba)       If you could just look at

13:22:56     10    Page 3, sir.

             11                You see a box in there with a bunch of names

             12    and agencies, correct?

             13    A.   Yes, ma'am.

             14    Q.   And you see at the top there is D. Allen and the

13:23:06     15    number 5?

             16    A.   Yes.

             17    Q.   And then there is also just Allen, 4?

             18    A.   Yes.

             19    Q.   Those are the same person?

13:23:11     20    A.   Same person, yes.

             21    Q.   Okay.    So in this time period, which is

             22    October 20th, 2018, to March 1st, 2019,

             23    Detective Allen had requested you nine times?

             24    A.   Yes, ma'am.

13:23:23     25    Q.   That is out of the 29 deployments we were talking



                                                                                     108
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.223 Page 109 of 166


              1    about?

              2    A.   Correct.

              3    Q.   Now, in West Valley City, the West Valley Police

              4    Department, you keep track of what you call your

13:23:40      5    stats, is that correct?

              6    A.   Yes.

              7    Q.   And your stats are your numbers of what you have

              8    been doing that month?

              9    A.   Yes.

13:23:47     10    Q.   For example, how many arrests you make?

             11    A.   Correct.

             12    Q.   How much contraband you seize?

             13    A.   Correct.

             14    Q.   And do you keep track on a monthly basis; is that

13:23:59     15    correct?

             16    A.   Like me personally?

             17    Q.   No.    But at the end of the month, there is a

             18    tallying of what you have done over that month.               Is

             19    that correct?

13:24:10     20    A.   It can be tallied.        It's not necessarily tallied.

             21    Q.   Well, especially at the end of the month you want

             22    your stats to look good.         Is that fair to say?

             23    A.   It doesn't matter to me.

             24    Q.   You're saying it doesn't matter to you what your

13:24:23     25    stats are?



                                                                                      109
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.224 Page 110 of 166


              1    A.   I don't tally my own stats at the end of the

              2    month to see my production.

              3    Q.   Is it your testimony that you're not even

              4    thinking about your stats as you're doing these

13:24:33      5    patrols?

              6    A.   Correct.

              7    Q.   Okay.     All right.     I'm going to continue to play

              8    from Government's Exhibit 10 starting at time stamp

              9    38:40 up in the corner.

13:25:04     10               (Whereupon, Government's Exhibit 10

             11                  was played for the record.)

             12    Q.   (By Ms. Stirba)        We just heard your voice on the

             13    body camera, right?

             14    A.   Correct.

13:25:26     15    Q.   What you said was, "The last day of the month, my

             16    stats will look good."

             17    A.   Yeah, I said that.        Yes.

             18    Q.   And this is during a search of Mr. Jordan's car

             19    when you're talking about two for two?

13:25:37     20    A.   Right.     I had just come from another sniff.

             21    Q.   And so it's fair to say you were happy to find a

             22    gun in Mr. Jordan's car?

             23    A.   Happy for my dog.

             24    Q.   Happy for your dog.

13:25:47     25               And it's fair to say that the way you find



                                                                                     110
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.225 Page 111 of 166


              1    contraband is by searching cars?

              2    A.   Well, yes.

              3    Q.   And the more cars you search, the better your

              4    chances are of finding something?

13:26:00      5    A.   Well, that's correct.         Yes.

              6    Q.   And let's be clear.        I know you testified on

              7    direct that you weren't wearing your body worn camera

              8    that day because you were on your way in to work.

              9    Right?

13:26:17     10    A.   If I remember correctly, that's what it was.

             11    Q.   But before this sniff with Mr. Jordan, you were

             12    at -- you were already out working with Tank at

             13    another sniff, correct?

             14    A.   Correct.

13:26:30     15    Q.   And you weren't wearing your body worn camera for

             16    that other incident either?

             17    A.   Correct.

             18    Q.   And let's talk about body worn cameras for a

             19    moment.

13:26:39     20                You know that a body worn camera is important

             21    to policemen?

             22    A.   Yes.

             23    Q.   Right?     Did you say yes?

             24    A.   I said yes.

13:26:49     25    Q.   In fact, West Valley City, the police department



                                                                                     111
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.226 Page 112 of 166


              1    has a specific policy on body worn cameras?

              2    A.   Correct.

              3    Q.   The purpose of a body worn camera is to improve

              4    transparency, right?

13:27:02      5    A.   The sole purpose?

              6    Q.   Not the sole purpose but an important purpose?

              7    A.   Sure.    Yes.

              8    Q.   To create a record of exactly what happened,

              9    right?

13:27:11     10    A.   Correct.

             11    Q.   Because you would agree that video is more -- is

             12    better than human memory.

             13    A.   Yes.

             14    Q.   For example, we just talked about how there was

13:27:24     15    an error in your police report about when a

             16    conversation occurred, right?

             17    A.   Correct.

             18    Q.   And you wrote that police report within a day of

             19    this happening, right?

13:27:34     20    A.   Yes.

             21    Q.   And even in that short amount of time, you

             22    misremembered at least that thing, correct?

             23    A.   Correct.

             24    Q.   But unlike human memory, a video doesn't

13:27:44     25    mis-remember, does it?



                                                                                     112
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.227 Page 113 of 166


              1    A.   No.

              2    Q.   It just is what it is, right?

              3    A.   Correct.

              4    Q.   And according to your police department, officers

13:27:53      5    are supposed to wear body worn camera for events like

              6    citizen contacts?

              7    A.   Correct.

              8    Q.   All arrests and investigative detention?

              9    A.   I'm assuming you mean from policy?

13:28:07     10    Q.   I am, but you can read it, too.

             11                Do you want me to give it to you?

             12    A.   No.    I'm going to say correct.

             13    Q.   Traffic stops?

             14    A.   Yes.

13:28:17     15    Q.   Searches?

             16    A.   Yes.

             17    Q.   But at no point during this day as you were

             18    called to do these two dog sniffs did you say, hey,

             19    give me a few minutes, I just need to get a body

13:28:30     20    camera?

             21    A.   No, I did not.

             22    Q.   Let's talk next about your dog Tank.

             23                Tank was imported here from Slovakia, right?

             24    A.   Correct.     Yes, correct.

13:28:47     25    Q.   He arrived in Utah in late March, early



                                                                                     113
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.228 Page 114 of 166


              1    April 2018?

              2    A.   I believe, yes.       Mid to end of March.

              3    Q.   And were you the person who immediately took

              4    custody of Tank when he first arrived?

13:29:02      5    A.   No.

              6    Q.   When did you first have contact with Tank?

              7    A.   The day we went and looked at the different dogs

              8    available at the kennel that's up near Ogden.

              9    Q.   Do you remember what day that was?

13:29:16     10    A.   I couldn't tell you exactly.

             11    Q.   Were you with Tank when Tank first saw a vet in

             12    April of 2018?

             13    A.   Yes.

             14    Q.   So you were the handler who took Tank to his

13:29:30     15    April 2018 veterinary appointment?

             16    A.   Yes.

             17    Q.   So you were the person that the vet told that the

             18    vet had concerns about mild chronic bilateral hip

             19    degenerative joint disease, suspicious for hip

13:29:54     20    dysplasia?

             21                So when the vet says, "I called and discussed

             22    concerns for elbows and hips for a working dog," you

             23    were the person the vet was talking to?

             24    A.   He never called me.        This is in-person we talked

13:30:05     25    about my dog at that first initial vet visit, they



                                                                                     114
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.229 Page 115 of 166


              1    did x-rays.

              2    Q.     Did you ever talk to anybody about mild chronic

              3    bilateral hip degenerative joint disease or

              4    suspicious -- suspicion for hip dysplasia?

13:30:19      5    A.     I would have to go off of memory of that first

              6    visit with what the vet told me, because of his

              7    breed, for the potential of hip dysplasia.

              8    Q.     So you're saying your memory is it was just we

              9    have no specific concerns for Tank, it is just

13:30:35     10    because of his breed?

             11    A.     That's -- I mean that's the best I can remember.

             12    Q.     Okay.    So Utah POST certified Tank in July

             13    of 2018.       Right?

             14    A.     Correct.

13:30:50     15    Q.     And he was trained with POST from April of 2018

             16    until July of 2018 when he was certified?

             17    A.     Yes, ma'am.

             18    Q.     Now, let's talk about what is called a final

             19    trained response.       Now, the Utah POST program trains

13:31:15     20    its dogs to do a trained final response, correct?

             21    A.     Correct.

             22    Q.     Obviously Tank doesn't speak, right?

             23    A.     He hasn't yet.

             24    Q.     He hasn't yet.     Hope springs eternal but hasn't

13:31:29     25    yet.



                                                                                     115
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.230 Page 116 of 166


              1    A.   Correct.

              2    Q.   And obviously Tank doesn't use words to tell you

              3    what Tank is feeling, correct?

              4    A.   Correct.

13:31:37      5    Q.   So a trained final response is the specific

              6    taught behavior that Tank uses to tell you, the

              7    handler, I am detecting target odor?

              8    A.   Where it's at.

              9    Q.   Okay.    And let's be clear.        I understand that

13:31:55     10    your testimony today is that you can tell, absent a

             11    trained final response, when Tank is in the presence

             12    of target odor.      Okay?    I get that that is your

             13    testimony.

             14    A.   Okay.

13:32:04     15    Q.   But let's just talk about what Utah POST trains

             16    your dogs to do, okay?

             17    A.   Okay.

             18    Q.   What Utah POST says -- trains the dogs to do is

             19    when you are in the presence of target odor, you do a

13:32:18     20    taught specific behavior, correct?

             21    A.   Correct.

             22    Q.   We talked about trained final response.              Another

             23    word Utah POST uses is indication, right?

             24    A.   Correct.

13:32:28     25    Q.   Indicating.      So same thing, right?



                                                                                     116
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.231 Page 117 of 166


              1    A.   Right.

              2    Q.   It is a -- and what you have talked about is POST

              3    generally uses passive indications?

              4    A.   I'm not sure if that is their preferred method,

13:32:47      5    passive versus aggressive.

              6    Q.   Who cares what POST generally does.

              7                Tank, your dog, does a passive final trained

              8    response, right?

              9    A.   Yes.

13:32:54     10    Q.   What is that specifically?

             11    A.   So passive is they're not a -- where they'll sit

             12    and lay down and focus on the source of that odor.

             13    Q.   So it is sit?       It is sit and stop?

             14    A.   Yes.     Well, to sit they would need to stop.

13:33:15     15    Q.   Or lie down?

             16    A.   Or lie down.

             17    Q.   Okay.     But to -- in other words, stop movement in

             18    front of the source of the odor, correct?

             19    A.   Correct.

13:33:27     20    Q.   And that behavior is different from a dog just

             21    sniffing around being a dog, right?

             22    A.   Yes.

             23    Q.   That behavior is different from a dog sniffing a

             24    ham sandwich?

13:33:40     25    A.   The indication?



                                                                                     117
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.232 Page 118 of 166


              1    Q.   The indication.

              2    A.   Yes.

              3    Q.   Just talking about the indication.

              4    A.   Yes.

13:33:44      5    Q.   Because you talked in your testimony about alerts

              6    and Utah POST defines alerts as natural behavior that

              7    a dog does?

              8    A.   Correct.

              9    Q.   But the trained final response is a specific

13:34:01     10    instructed behavior, right?

             11    A.   Correct.

             12    Q.   And the point of it is to communicate to you as a

             13    handler I smell target odor?

             14    A.   In a way it is that I have found the source of

13:34:18     15    the odor.

             16    Q.   Well, let me ask you this.          Would Tank do his

             17    trained final response, according to you, on a ham

             18    sandwich?

             19    A.   No.

13:34:26     20    Q.   Would Tank do a trained final response, according

             21    to you, on a squirrel?

             22    A.   No.

             23    Q.   Tank is trained to do his trained final response

             24    to four things, right, marijuana, heroin, cocaine,

13:34:41     25    and methamphetamine?        Is that right?



                                                                                     118
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.233 Page 119 of 166


              1    A.   Correct.

              2    Q.   And so if Tank is properly trained, the only time

              3    you are going to see a trained final response is to

              4    those four things?

13:34:52      5    A.   Correct.

              6    Q.   Because obviously if a dog is doing the trained

              7    final response to say some Purell, that dog is not

              8    properly trained?

              9    A.   Unless he was trained to find Purell.

13:35:03     10    Q.   Right.     And let's be clear, so you can train a

             11    dog to have a target odor of anything, right?

             12    A.   Correct.

             13    Q.   Your program, the program that certified Tank is

             14    for those four narcotics, right?

13:35:17     15    A.   Yes, ma'am.

             16    Q.   And you would agree that a trained final response

             17    is important?

             18    A.   Yes.

             19    Q.   And, in fact, you have worked extensively with

13:35:34     20    Tank to do the trained final response?

             21    A.   Yes.

             22    Q.   Starting his second week of training?

             23    A.   Correct.

             24    Q.   The first day of the second week of training,

13:35:44     25    right?



                                                                                     119
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.234 Page 120 of 166


              1    A.   Yes.

              2    Q.   According to the syllabus, yeah?

              3    A.   Yeah.     Yes, early on.

              4    Q.   It was immediately.        And you spent hours training

13:35:51      5    Tank to do this trained final response, right?

              6    A.   Correct.

              7    Q.   And you spent hours, after he has been certified,

              8    maintaining his ability to do the trained final

              9    response, right?

13:36:03     10    A.   Correct.

             11    Q.   And, in fact, Utah POST will not certify a dog

             12    who does not consistently do the trained final

             13    response.     Right?

             14    A.   I don't believe so.        Yes.

13:36:20     15    Q.   Well, are you saying now that POST is going to

             16    certify a dog who doesn't do the trained final

             17    response?

             18    A.   No.     On the score sheet there is a box for

             19    indication.     The indication gets scored.          So during

13:36:32     20    the certification they -- yes, they have to show that

             21    they can indicate on the source of the odor.

             22    Q.   And we have talked about how in Utah POST world,

             23    indication is the same thing as a trained final

             24    response, right?

13:36:44     25    A.   Yes, ma'am.



                                                                                     120
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.235 Page 121 of 166


              1    Q.   So, in other words, if a dog just starts sniffing

              2    around and moving his head during a certification

              3    testing period but does nothing else, are you saying

              4    POST would certify that dog anyway?

13:36:59      5    A.   During a certification?

              6    Q.   Yes.

              7    A.   No.

              8    Q.   So it is required for a dog to do the trained

              9    final response during certification?

13:37:08     10    A.   Yes.

             11    Q.   Okay.    And when Tank does that trained final

             12    response, you don't have to guess what he is

             13    responding to, right?

             14    A.   As far as the narcotic odor?

13:37:25     15    Q.   Right.     You know that that is narcotic odor?

             16    A.   Correct.

             17    Q.   You don't have to assess the finer points of his

             18    behavior, right?

             19    A.   You would have to be more specific about --

13:37:37     20    Q.   I'm saying when he does his trained final

             21    response, that's it.        He has clearly communicated to

             22    you he is in the presence of target odor?

             23    A.   Correct.

             24    Q.   And so you don't have to do what you just did on

13:37:50     25    direct, which is go through all of the behaviors and



                                                                                     121
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.236 Page 122 of 166


              1    say, I think his head went this way, I think his tail

              2    went this way, I think his ears went this way, and

              3    here he did this thing, all of which I believe

              4    indicates that he is in the presence of a target

13:38:05      5    odor.

              6               You don't have to do that when he just does

              7    his trained final response?

              8    A.   Are you talking about doing a certification?

              9    Q.   No.    I'm talking about during a search or

13:38:13     10    certification, either way.

             11    A.   I guess I'm confused about what you're asking.

             12    Q.   When he does his trained final response, you have

             13    testified he only does that in the presence of target

             14    odor, correct?

13:38:26     15    A.   Correct.

             16    Q.   So when he does that trained final response, it

             17    is not ambiguous.       You know that he is telling you I

             18    smell target odor, right?

             19    A.   Correct.

13:38:36     20    Q.   Because that's in fact what you have trained him

             21    to do, right?

             22    A.   Correct.     It's the source of that target odor.

             23    Q.   And, again, I understand that your testimony is

             24    you don't need the final trained response for me to

13:38:50     25    know what he is perceiving.          I get that.     But I am



                                                                                     122
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.237 Page 123 of 166


              1    talking about what POST trains him to do.              So when he

              2    does that trained final response, it is not about you

              3    weighing which behaviors you think he is doing, the

              4    sum total of which means to you that he is in the

13:39:14      5    presence of target odor?         You don't have to do any of

              6    that, right, because he just does the response you

              7    have trained him to do?

              8    A.   Right.

              9    Q.   Right?

13:39:22     10    A.   Yes.

             11    Q.   Okay.    So your subjective view about what he is

             12    doing doesn't come into play when he is doing his

             13    trained final response, correct?

             14    A.   I guess I'm confused.         Are we talking about

13:39:38     15    alerts versus indication?

             16    Q.   I'm talking about indications -- trained final

             17    response.     That is what I'm talking about.

             18    A.   Can you rephrase that or can you restate that

             19    question.

13:39:50     20    Q.   Sure.    Tank didn't indicate in this case, right?

             21    A.   That's correct, he did not.

             22    Q.   So on direct, we watched the video with you,

             23    right?

             24    A.   Yes.

13:40:04     25    Q.   And you went through all of these behaviors that



                                                                                     123
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.238 Page 124 of 166


              1    you saw him do.      According to you?

              2    A.   Correct.

              3    Q.   Right?     His ears went back, right?

              4    A.   Yes.

13:40:13      5    Q.   His head did some kind of semi-circle, right?

              6    A.   Correct.

              7    Q.   And I get that the point of your direct is I can

              8    tell that that means he is in the presence of target

              9    odor.    Right?

13:40:25     10    A.   Correct.

             11    Q.   I get that.      But if Tank does a trained final

             12    response, you don't have to do any of that, right?

             13    A.   That's right.

             14    Q.   He just does what you -- what you have trained

13:40:36     15    him to do, right?

             16    A.   Correct.

             17    Q.   It is clear, right?

             18    A.   Right.

             19    Q.   It is consistent with his training, right?

13:40:42     20    A.   Correct.

             21    Q.   And your opinion about what his other behavior

             22    means doesn't come into play because it doesn't have

             23    to, right?

             24    A.   My opinion about his alerts?

13:40:56     25    Q.   Right.     If he just does a trained final response,



                                                                                     124
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.239 Page 125 of 166


              1    we don't have to do all of this discussion about what

              2    you think his alert behavior means?

              3    A.   Unless you asked me about it.

              4    Q.   Right, because the dog has communicated it.               The

13:41:11      5    dog has, right?

              6    A.   Correct.

              7    Q.   Okay.     Now, I want to be clear.         We have talked

              8    about the four narcotics that Tank has been trained

              9    by Utah POST to indicate to, those four narcotics

13:41:25     10    that we talked about.

             11                Even when Tank does a trained final response,

             12    there is no way to tell which of the narcotics he may

             13    or may not be --

             14    A.   That's correct.

13:41:38     15    Q.   And there is no way to tell the strength of that

             16    odor when he does a final trained response?

             17    A.   That is correct.

             18    Q.   In other words, you don't know if it is residual

             19    or fresh?

13:41:50     20    A.   No.     Yeah.   Yes, that is correct.        I see what

             21    you're saying.

             22    Q.   You don't know if it has been -- maybe narcotics

             23    had been there five days ago or are there currently?

             24    A.   Correct.

13:42:01     25    Q.   Now, you would agree that in police work in



                                                                                     125
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.240 Page 126 of 166


              1    general, it is important to keep accurate records of

              2    what you do in your police work?

              3    A.   Right.

              4    Q.   That's why you write reports, police reports?

13:42:19      5    A.   Correct.

              6    Q.   When you first went through your police training,

              7    not your K9 training, just your basic police

              8    training, you were taught it is important to be

              9    accurate in your police reports, right?

13:42:32     10    A.   Yes, ma'am.

             11    Q.   To document everything correctly, right?

             12    A.   Yes, ma'am.

             13    Q.   And to be thorough?

             14    A.   Yes, ma'am.

13:42:39     15    Q.   And the same training applies to your K9

             16    documentation, right?

             17    A.   Correct.

             18    Q.   It is very important to document exactly what

             19    training exercises you do with Tank, right?

13:42:56     20    A.   Yes, as best as you can.

             21    Q.   Well, let's talk about what that means in a

             22    second, but just as a general principle, you would

             23    agree that it is important to document what you do

             24    when you're training your dog?

13:43:10     25    A.   Yes.



                                                                                     126
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.241 Page 127 of 166


              1    Q.   Because I mean you need to know what exercises

              2    you're doing with Tank, right?

              3    A.   Correct.

              4    Q.   How many hours you're doing those exercises,

13:43:21      5    right?

              6    A.   Correct.

              7    Q.   Specifically, what Tank is doing in those

              8    exercises, correct?

              9    A.   Correct.

13:43:28     10    Q.   And you know it is critical to keep a complete

             11    and accurate log of what that training looks like for

             12    Tank?

             13    A.   Correct.

             14    Q.   And, in fact, you go through the Utah POST

13:43:47     15    training manual during your POST certification,

             16    right?

             17    A.   Yes.    That was a very long time ago.

             18    Q.   Yes.    But you also know that Wendell Nope -- who

             19    is Wendell Nope?

13:43:59     20    A.   He is the sergeant over the K9 program for POST.

             21    Q.   He runs the dog program, right?

             22    A.   Yes.

             23    Q.   And so there is a chapter in your Utah POST

             24    training called Narcotics Detector Dog Courtroom

13:44:14     25    Testimony, right?



                                                                                     127
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.242 Page 128 of 166


              1    A.   Yes.

              2    Q.   You're familiar that this chapter exists?

              3    A.   Once upon a time I've read it.

              4    Q.   Right.     So I'm just going to show this to you.

13:44:25      5    I'm going to mark this as Defendant's Exhibit 2.

              6                And if you could just read the highlighted

              7    portion on number two, your instructions.

              8    A.   The highlight?

              9    Q.   Yes.

13:44:39     10                THE COURT:     Before he reads it, should we

             11    offer it into evidence?

             12                MS. STIRBA:     I hadn't planned on offering it

             13    into evidence, but sure.

             14                THE COURT:     Any objection?

13:44:47     15                MR. BROTHERTON:      No.

             16                THE COURT:     Exhibit 2 is received.

             17                (Whereupon, Defendant's Exhibit 2 was

             18                  received into evidence.)

             19                THE WITNESS:     "Remember, the U.S. Supreme

13:44:52     20    Court has ruled that if it isn't written in the

             21    report, it didn't happen."

             22    Q.   (By Ms. Stirba)       So Wendell Nope also stresses

             23    you should write things down, right?

             24    A.   Yes, ma'am.

13:45:05     25    Q.   In fact, according to Wendell Nope, the Supreme



                                                                                     128
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.243 Page 129 of 166


              1    Court has said that?

              2    A.   Yes.

              3    Q.   So we went through your training records during

              4    the government's direct.         Specifically, we went

13:45:29      5    through Government 7 which was your training records

              6    from a program called Spillman, is that right?

              7    A.   Yes, ma'am.      Yes.

              8    Q.   Is Government's Exhibit 7, your training records

              9    for this period, a complete body of your

13:45:54     10    documentation for training Tank during this period?

             11    A.   Um, not complete.        I think there is -- sometimes

             12    there is days when I've missed a training entry for

             13    any number of reasons.        But as often as I can, those

             14    are the training entries for Tank.

13:46:13     15    Q.   Okay.    Are you saying that you often don't

             16    document the training exercises that you do with

             17    Tank?

             18    A.   Not often, but there are times when it doesn't

             19    get entered.

13:46:24     20    Q.   Okay.    So you're saying that this document does

             21    not contain -- there are some exercises you just

             22    didn't document with Tank?

             23    A.   It is possible I'm saying.

             24    Q.   Okay.    Do you know it to be true?

13:46:35     25    A.   Yeah.    I would say yes, I have missed training



                                                                                     129
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.244 Page 130 of 166


              1    entries --

              2    Q.   Okay.

              3    A.   -- from the last three years.

              4    Q.   And I'm not talking about three years.              I'm

13:46:43      5    talking from April 10th, 2018, when this record

              6    starts, to November 1st, 2018, when this record ends.

              7    A.   I believe it's possible that I have missed a

              8    training entry.

              9    Q.   Okay.    Are we talking a lot?

13:46:59     10    A.   I couldn't tell you whether it's a lot.

             11    Q.   So we don't even know if this is missing one?

             12    A.   More often than not, everything is logged.

             13    Q.   Okay.    So more often than not, you memorialize

             14    the training that you do with Tank?

13:47:14     15    A.   Correct.

             16    Q.   Okay.    So then -- so is Spillman just a data

             17    entry program?

             18    A.   It's the program we use for our department.

             19    Q.   Okay.    And then what is PackTrack?          PackTrack is

13:47:31     20    another data entry program?

             21    A.   PackTrack is the program we moved to to log

             22    training logs and deployment logs.            Before that we

             23    were putting them in Spillman, like you said.

             24    Q.   Okay.    So there was -- you basically just

13:47:46     25    switched from Spillman as a recording device to



                                                                                     130
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.245 Page 131 of 166


              1    PackTrack?

              2    A.     Correct.    So Spillman still is around, but this

              3    other training log program was available to us and

              4    people above me decided to go with that.

13:48:01      5               MS. STIRBA:      Okay.    I'm going to mark

              6    Defendant's Exhibits 3 and 4 and move to admit them.

              7    I'm showing them to the government.            Okay.    So I am

              8    moving to admit them?

              9               THE COURT:     3 and 4.

13:48:23     10               MS. STIRBA:      3 and 4.

             11               MR. BROTHERTON:       No objection, Your Honor.

             12               THE COURT:     Exhibits 3 and 4 are received.

             13               (Whereupon, Defendant's Exhibits 3 and 4

             14                   were received into evidence.)

13:48:29     15    Q.     (By Ms. Stirba)     Now, before we talk about these

             16    records, I just want to be clear.           During Utah POST

             17    training, you are also taught how to write about your

             18    K9's behavior; is that correct?

             19    A.     I don't know word for word how it is worded, but

13:48:52     20    yes.

             21    Q.     Sure.    I'm happy to show you the syllabus, but

             22    according to the syllabus, week 1, day 4, one of the

             23    things you're supposed to do is be taught to

             24    introduce to students the use of factual descriptions

13:49:07     25    and verbiage, avoiding language like vicious or



                                                                                     131
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.246 Page 132 of 166


              1    failed to, and instill the value in using

              2    professional language when speaking and writing about

              3    the K9 behavior.

              4                 Does that sound familiar?        Do you want to see

13:49:21      5    it?

              6    A.    Familiar no, but I mean you're reading it from

              7    the POST manual so this looks like the POST manual.

              8    Q.    And you did the POST program, right?

              9    A.    Yes, ma'am.

13:49:34     10    Q.    So according to the POST manual, you are taught

             11    to avoid language like saying your dog failed to do

             12    something?

             13    A.    So yes.    So according to that POST manual, yes.

             14    Q.    What if your dog fails to do something?

13:49:52     15    A.    Um, I log what he struggles with in my journal.

             16    Q.    So instead of -- do you ever use the word fail?

             17    A.    It is possible I have.        I am not sure off the top

             18    of my head.

             19    Q.    But it seems to you instead you would use the

13:50:10     20    word struggle?

             21    A.    Yes.    It is -- I mean I guess it would depend on

             22    what we were training or what the dog was trying to

             23    learn that night, whether he failed to learn it or

             24    whether he struggled to learn it.

13:50:23     25    Q.    And to you -- well, I should say to you



                                                                                     132
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.247 Page 133 of 166


              1    documenting what your dog is doing in training,

              2    saying your dog struggled to do something is the same

              3    as saying your dog failed to do something?

              4    A.   I wouldn't phrase it that way, no.

13:50:41      5    Q.   Okay.    So if your dog failed to do something, how

              6    would you document it?

              7    A.   I guess we would have to be specific, what did he

              8    fail to do.     If he's -- if he fails to do something

              9    and it is not something that is trainable, well, then

13:50:59     10    that dog is -- you know, either it needs to be fixed,

             11    you know, maybe they're struggling to learn a

             12    concept.     It could be anything from obedience to

             13    narcotics searches.

             14    Q.   Why would you be afraid to use the word fail?

13:51:16     15    A.   I guess that's -- I wouldn't be afraid to.               Um, I

             16    just can't think of, off the top of my head, when I

             17    would have used it if I have used it.

             18    Q.   Are you saying you have never seen a dog fail to

             19    do something?

13:51:30     20    A.   No, that's not true.

             21    Q.   Okay.    So the Spillman records, which is

             22    Government's 7, contain mostly the record of the

             23    training you did with Tank, right?

             24    A.   Yes, ma'am.

13:51:59     25    Q.   Okay.    I want to talk about the training.            And



                                                                                     133
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.248 Page 134 of 166


              1    let's be clear, not all of those entries are specific

              2    to narcotics training?

              3    A.   I would have to look through them.

              4    Q.   I am handing you Government's Exhibit 7.

13:52:16      5    A.   Okay.    I would, just based off of memory, because

              6    we started him on narcotics training in the early

              7    stages, that most of it would be narcotics.              There

              8    might be some obedience training mixed in, maybe some

              9    bite work training but --

13:52:33     10    Q.   Okay.    I won't take the time now, the records are

             11    what they are, right?

             12    A.   Yes.

             13    Q.   Let's talk about the training you did after

             14    certification specific to narcotics training.

13:52:57     15                We talked about how Tank was certified in

             16    July.    This would be easier if you look at it.             In

             17    July of 2018, right, if you could just flip to the

             18    entries documenting training after July of 2018.

             19    A.   After July.

13:53:16     20    Q.   Yes.    And what you see, sir, is that between the

             21    time Tank was certified in July of 2018, and October

             22    1st of 2018, so in those -- in those months, you did

             23    narcotics training with Tank four times, specifically

             24    August 14th, August 28th, October 2nd, and

13:53:44     25    November 1st.



                                                                                     134
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.249 Page 135 of 166


              1    A.   After we finished the narcotics training that's

              2    when we would begin the patrol training to get him

              3    certified for patrol.

              4    Q.   You're doing other kinds of training, not

13:54:02      5    narcotics training, right?

              6    A.   Well, something becomes more time consuming.

              7    Q.   My question is after Tank was certified in July

              8    of 2018, through those records, you did narcotics

              9    training four times, August 14th, August 28th,

13:54:24     10    October 2nd, and November 1st, before switching over

             11    to PackTrack?

             12    A.   Okay.

             13    Q.   Is that what those records show?

             14    A.   Yes.

13:54:34     15    Q.   Okay.    Now, let's talk about PackTrack.             So I'll

             16    grab that from you.

             17                During direct you talked about some

             18    methodology in the Utah POST training.             And

             19    specifically you talked about how sometimes those

13:55:08     20    exercises were blind.

             21    A.   Yes, sometimes.

             22    Q.   How do you define blind training?

             23    A.   Um, I would define the blind training as there is

             24    not -- I'm given an area to search but there is not

13:55:26     25    necessarily -- there is not a hide there.                That would



                                                                                     135
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.250 Page 136 of 166


              1    be a blind scenario, or a controlled negative

              2    scenario.     The two phrases sometimes get mixed up.

              3    Q.   Are you saying that to you, your understanding is

              4    blind and controlled negatives are the same?

13:55:45      5    A.   That's my understanding.

              6    Q.   Okay.    Based on what POST has taught you?

              7    A.   Correct.

              8    Q.   Okay.    The exercise that you described was that

              9    sometimes you don't know where the hides are?

13:56:03     10    A.   Yes, ma'am.

             11    Q.   Sometimes you do?

             12    A.   Yes.

             13    Q.   In fact, the vast majority of times you do,

             14    correct?

13:56:13     15    A.   I don't know the vast majority.

             16    Q.   I'm showing you Defense Exhibit 4, which is your

             17    PackTrack training summary record.            And I am

             18    specifically directing you to Page 3 of 5, and I am

             19    going to direct you specifically to the pie chart

13:56:34     20    underneath blind detection exercises.

             21                Now what is the time period of these

             22    PackTrack records?

             23    A.   October 20th of 2018 through March 1st, 2019.

             24    Q.   All right.      According to this pie chart, how many

13:56:55     25    blind exercises did you do in that time period?



                                                                                     136
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.251 Page 137 of 166


              1    A.   One.

              2    Q.   And how many normal exercises did you do?

              3    A.   27.

              4    Q.   What percentage of the exercises that you did

13:57:07      5    were blind?

              6    A.   Four percent.

              7    Q.   And I'm going to direct you to the pie chart

              8    underneath controlled negative detection exercises.

              9                According to this pie chart, how many

13:57:19     10    negative controlled exercises did do you during that

             11    time period?

             12    A.   This says zero percent.

             13    Q.   Okay.    And in Defense Exhibit 3 this is a

             14    PackTrack training odor list, right?

13:57:45     15    A.   Yes.

             16    Q.   For that same time period we have been talking

             17    about, right?

             18    A.   Yes, ma'am.

             19    Q.   And there is a specific column -- it has a number

13:57:52     20    of columns, correct?

             21    A.   Correct.

             22    Q.   The date of the exercise, right?

             23    A.   Right.

             24    Q.   The location of the exercise?

13:57:59     25    A.   Correct.



                                                                                     137
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.252 Page 138 of 166


              1    Q.   The environment?

              2    A.   Correct.

              3    Q.   The odor type?

              4    A.   Correct.

13:58:04      5    Q.   And one of those columns is blind, right?

              6    A.   Correct.

              7    Q.   And you can see all through that column, except

              8    for one date, what does it say?

              9    A.   It says, excuse me, false.

13:58:23     10    Q.   And then on one date, on November 27th, 2018,

             11    what did it say in that blind column?

             12    A.   It says true.

             13    Q.   That's the one date that you did a blind

             14    exercise?

13:58:35     15    A.   According to that.

             16    Q.   Okay.    Let's talk about that for a second.

             17    A.   Okay.

             18    Q.   Are you saying -- these are your training

             19    records, right?

13:58:41     20    A.   Yes, ma'am.

             21    Q.   This is -- PackTrack is the way your police

             22    department keeps and maintains training records for

             23    your dog, right?

             24    A.   Yes.

13:58:53     25    Q.   In other words, everything that you do to make



                                                                                     138
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.253 Page 139 of 166


              1    sure that your dog is doing what it is supposed to

              2    do, you keep and maintain in these records, right?

              3    A.   Yes, ma'am.

              4    Q.   Are you in any way suggesting that these records

13:59:05      5    are incorrect?

              6    A.   I wouldn't say it that way.           There are maybe

              7    sometimes information that doesn't get added.

              8    Q.   Well, that is not the case here because it is not

              9    a blank.     It is a false, right?

13:59:18     10    A.   That is either a -- when that entry was done, the

             11    box wasn't checked for whether it was a blind or a

             12    negative.     It was just browsed over.

             13    Q.   So it -- is it your testimony that we have this

             14    data field which is how you conducted the training,

13:59:37     15    who knew what and when, who knows what this entry

             16    could be, it could be anything?

             17    A.   I mean it's just not complete.

             18    Q.   Okay.    I want to be very clear because this is

             19    very important.

13:59:57     20    A.   Yes, ma'am.

             21    Q.   In the column that says blind, there are entries,

             22    correct?

             23    A.   Correct.

             24    Q.   Are you saying that these entries might not be

14:00:13     25    complete, meaning that there were other training



                                                                                     139
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.254 Page 140 of 166


              1    exercises you did that are not included here, or are

              2    you saying that the entries in this column could be

              3    correct, could not be correct?

              4    A.   What I'm saying is that some of the details from

14:00:31      5    a training might not have been added as far as

              6    whether blank vehicles were ran or not.

              7    Q.   Do you consider whether a test was done blind or

              8    not blind to be a detail?

              9    A.   Well, yes.

14:00:51     10    Q.   Not important?

             11    A.   Well, it's -- it is important, yes.

             12    Q.   Okay.

             13    A.   It is important that the dog is exposed to or ran

             14    on areas where there are no drugs hidden so that

14:01:11     15    there are blind areas.        I guess it oftentimes gets

             16    overlooked to being added when we're going through a

             17    training and adding in our training at the end of the

             18    night.

             19    Q.   Okay.    And I'm not trying to put words in your

14:01:35     20    mouth, again this is important, but I just want to

             21    make sure I understand what you're saying.

             22               Are you saying that your training records

             23    could be incomplete?

             24    A.   I wouldn't phrase it that way.

14:01:50     25    Q.   How would you phrase it?



                                                                                     140
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.255 Page 141 of 166


              1    A.   Some of the boxes that are available to check or

              2    not check or have been overlooked.            And what is

              3    focused on when we're adding those in is the odor

              4    that was tested that night, the amount, and where it

14:02:10      5    was hidden, so it shows what type of environment it

              6    was in.

              7               Um, but as you can see, oftentimes things

              8    such as whether there is a blind exercise involved,

              9    that box doesn't get checked.

14:02:23     10    Q.   Are you saying -- but there is a -- there is an

             11    entry point here.       It says false or true, right?

             12    A.   Well, if you don't say that you put one in there,

             13    then I think that it just auto-fills as a false.

             14    Q.   You think that or you know that?

14:02:34     15    A.   Well, I -- I don't know that for sure.              But I

             16    don't remember ever purposely putting false on the

             17    blind or negative box every single time.

             18    Q.   But at a minimum you're saying the conditions

             19    under which these training exercises were conducted,

14:02:56     20    specifically whether it was blind or not, is not a

             21    detail you're focused on when you're looking at what

             22    actually happened?

             23    A.   Well, it is -- I mean I don't want to say it is

             24    not important, but the things that we -- we focus on

14:03:15     25    putting in there is the -- is the date, the location,



                                                                                     141
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.256 Page 142 of 166


              1    the time frame we were doing the training, the odors,

              2    the amounts, where they were hidden, um, who they

              3    were placed by.      There is just a whole list of things

              4    we go through to enter.

14:03:32      5    Q.   Okay.    So let me make sure I understand.            I

              6    understand you don't want to say that it is not

              7    important.     But what you are saying is you are more

              8    focused on all of those things you just said, that

              9    whole list of things, before you are focused on

14:03:46     10    whether it was done blind or not?

             11    A.   Yes, those are the things that get taken care of

             12    first.

             13    Q.   Such that you might not even think to check or

             14    not check a box?

14:03:58     15    A.   Correct.

             16    Q.   Okay.    If something was done as a controlled

             17    negative, would you at least check that?

             18    A.   If I even remembered to or not.            And obviously,

             19    I -- at one point I did.         Um, but like I said,

14:04:18     20    it's -- it's something in our entry that oftentimes

             21    just gets scrolled through as we're adding in the

             22    other information.

             23    Q.   Okay.    In this particular case you would agree

             24    that Tank did not do his trained final response,

14:04:40     25    right?



                                                                                     142
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.257 Page 143 of 166


              1    A.   He did not indicate, no.

              2    Q.   Now, we have watched the video with you of the

              3    dog sniff?

              4    A.   Yes, ma'am.

14:04:52      5    Q.   And you are saying -- well, you would agree that

              6    there are a number of points when Tank leaves

              7    Mr. Jordan's car and starts sniffing in any number of

              8    directions, the fence, the patrol car behind him, out

              9    into traffic.      You saw that on the video, right?

14:05:12     10    A.   Yes.    That's why we keep him on a leash.

             11    Q.   Okay.    But multiple points, he stops sniffing

             12    Mr. Jordan's car and sniffs in a whole host of other

             13    directions, right?

             14    A.   Yes.

14:05:26     15    Q.   Okay.    Now, your -- let's just be clear.            The

             16    thrust of your direct is saying, I know he didn't do

             17    the trained final response for the indication, but I

             18    can tell, as his handler, from his behavior that I

             19    can see, that he is detecting narcotics, right?

14:05:58     20    A.   Yes.

             21    Q.   Okay.    And your basis for saying that the

             22    behavior you are specifically pointing us to is that

             23    his ears became rigid, right?

             24    A.   Yes, ma'am.

14:06:16     25    Q.   His sniffing intensified, right?



                                                                                     143
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.258 Page 144 of 166


              1    A.   Yes.

              2    Q.   And that he moved his head in various directions

              3    quickly, right?

              4    A.   Yes, ma'am.

14:06:27      5    Q.   And let's be clear, in your report, when you

              6    wrote about this, your report is different from what

              7    we see on the video.        We talked about that on direct,

              8    right?

              9    A.   Which part?

14:06:39     10    Q.   In your report you wrote -- do you have it up

             11    there?

             12    A.   Yes, ma'am.

             13    Q.   And I'm specifically looking at the third

             14    paragraph.     "I deployed Tank at the front driver's

14:06:52     15    side of the vehicle.        Tank began his search moving in

             16    a counterclockwise direction.          As Tank passed the

             17    driver door, I noticed an abrupt change in his

             18    behavior.     Tank's head quickly turned back towards

             19    the driver's -- driver door vertical seam.              His ears

14:07:11     20    became visibly more rigid and his mouth closed as his

             21    sniffing intensified."        Right?

             22    A.   Yes, ma'am.

             23    Q.   Now we know from the video that's not, at least,

             24    the order in which this happened, right?

14:07:22     25    A.   No.    I started at the rear of the vehicle.



                                                                                      144
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.259 Page 145 of 166


              1    Q.   Right.     You started at the rear, you worked your

              2    way counterclockwise and then we can see Tank coming

              3    out back towards the trunk area, right?

              4    A.   Yes, ma'am.

14:07:39      5    Q.   Are you saying -- and I just want to be clear.

              6    In that first pass towards the driver's side, are you

              7    saying that Tank did all of these things in the

              8    report or did you just get the report wrong?

              9    A.   When he passed the driver's side?

14:07:54     10    Q.   Yes.

             11    A.   The alerts and where they were at are accurate in

             12    my report.

             13    Q.   Okay.     And I just want to make sure that we are

             14    talking about the same thing.

14:08:16     15                All right.     Now, I'm going to start playing

             16    from Government's 10 at time stamp 25:24, just the

             17    very beginning.

             18                And what we can see on the screen, we can see

             19    you and Tank in the bottom lefthand corner, right?

14:08:29     20    A.   Yes, ma'am.

             21                (Whereupon, Government's Exhibit 10 was

             22                  played for the record.)

             23    Q.   (By Ms. Stirba)       So we just saw, and I'm stopping

             24    at 25:46.     We just see Tank, now he is back towards

14:08:57     25    the trunk, right?        He has passed the driver's side,



                                                                                     145
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.260 Page 146 of 166


              1    he is now back towards the trunk?

              2    A.   Yes, ma'am.

              3    Q.   Are you saying that in that amount of time, from

              4    the time you went around to the time we now see him

14:09:10      5    at the trunk, that he did all of those things?               That

              6    he --

              7    A.   I got my order mixed up in my report of the --

              8    which alert came first and where.

              9    Q.   Okay.    That's what I want to clarify.           So is your

14:09:25     10    report just --

             11    A.   So I -- I obviously didn't have my camera.               So

             12    later in the evening or whenever I sat down to write

             13    this report, I was going off the mental notes I made

             14    of the alerts and where they took place.             The vast

14:09:42     15    majority of my time I start my sniffs at the front of

             16    the vehicle, just -- that is just where I do it,

             17    unless there is an environmental issue to where I

             18    have to start somewhere else.

             19               Um, so I think when I wrote that I deployed

14:09:55     20    him at the front, that is my muscle memory from the,

             21    you know, the nine times out of ten I start at the

             22    front.    And then in our --

             23    Q.   Let me just pause you there.           Are you saying that

             24    you write your police report out of muscle memory

14:10:09     25    from your previous experiences, not specific to the



                                                                                       146
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.261 Page 147 of 166


              1    incident you're describing?

              2    A.   No.     But when I start a sniff, most of the time

              3    it is in the exact same location.

              4    Q.   You're describing this sniff, not other sniffs,

14:10:23      5    and you're saying that you just start wrote --

              6    writing what you have written for previous sniffs?

              7    A.   I am saying I made a mistake.

              8    Q.   Okay.     So your report is incorrect.          But let me

              9    just make sure I understand.          We just saw Tank go

14:10:37     10    around the front of the car, come around the driver's

             11    side, and now we see him again poking out towards the

             12    trunk?

             13    A.   Correct.

             14    Q.   Are you saying that Tank did anything that we

14:10:46     15    can't see in that amount of time on the driver's side

             16    that said to you it is an alert?

             17    A.   When he is turning right here (indicating),

             18    that's an alert.

             19    Q.   That's what you're talking about right there,

14:10:56     20    that turn that we can see?

             21    A.   Correct.

             22    Q.   Okay.     Now, I understand that you wouldn't have

             23    an indication without what you call alert behaviors,

             24    right?

14:11:12     25    A.   Yes, ma'am.



                                                                                     147
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.262 Page 148 of 166


              1    Q.   And let's be clear, Utah POST trains handlers

              2    that an alert is a natural response of a dog?

              3    A.   Correct.

              4    Q.   I want to be clear with you.           Are you saying it

14:11:25      5    is a natural response to a narcotics odor or a

              6    natural response to just an odor of interest?

              7    A.   Well, he was given his command to search for

              8    narcotics.     This is --

              9    Q.   So let's just talk about Utah POST training.

14:11:41     10    A.   Okay.

             11    Q.   When Utah POST trains you, a handler, about alert

             12    behaviors, right?

             13    A.   Okay.

             14    Q.   You have said that there are natural behaviors in

14:11:50     15    a dog?

             16    A.   Correct.

             17    Q.   Untrained behaviors, right?

             18    A.   Correct.     When they're -- when they're sniffing

             19    the odor of illegal narcotics.

14:12:03     20    Q.   So according to you an alert behavior is a unique

             21    untrained response to narcotics specifically?

             22    A.   Yes.    In the scope of a narcotics sniff.

             23    Q.   Is it your testimony that a dog would not display

             24    any of these behaviors just sniffing something of

14:12:26     25    interest?



                                                                                     148
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.263 Page 149 of 166


              1    A.   I guess it would depend on the environment.

              2    Q.   What does that mean?

              3    A.   Well, like I -- like I said, the sniffing of a

              4    vehicle for narcotics sniff is something that he has

14:12:42      5    done many different times in training.             He is given

              6    his command to look for drugs.           So when he gets that

              7    command and starts on his sniff, he's actively

              8    looking for what I have just told him to look for.

              9    Q.   I think is it a fault of the question.              Let me

14:13:00     10    rephrase the question.

             11    A.   Okay.

             12    Q.   I understand that you're saying that you never

             13    have an indication without a preceding alert

             14    behavior, right?

14:13:09     15    A.   Correct.

             16    Q.   Are you also saying that the only time you see

             17    alert behaviors is when there is narcotics?

             18    A.   In this setting, yes, when is he looking for

             19    narcotics.

14:13:25     20    Q.   In the setting.       So it depends on whether he is

             21    working or whether he is doing something else?

             22    A.   Well, I guess I mean if we were talking about him

             23    running around my backyard.

             24    Q.   Are you saying that behaviors you are observing

14:13:38     25    are the same, it is just the context that tells you



                                                                                     149
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.264 Page 150 of 166


              1    that it is narcotics?

              2    A.   Yes.    So the -- it is -- it is a combination of a

              3    lot of things.

              4    Q.   Okay.    Let me just make sure before we do a

14:13:48      5    combination.

              6                So you just mentioned your backyard.            Have

              7    you seen Tank close his mouth sniffing something in

              8    your backyard?

              9    A.   Yes.

14:13:59     10    Q.   Have you seen Tank's ears become rigid in your

             11    backyard?

             12    A.   Yes.

             13    Q.   Have you seen Tank smell things in your backyard?

             14    A.   Yes.

14:14:11     15    Q.   Have you seen Tank move his head from side to

             16    side in your backyard?

             17    A.   Yes.

             18    Q.   So what we're talking about when you're saying I

             19    know this is not a squirrel or a ham sandwich, I know

14:14:24     20    it's narcotics, is because here it's he's sniffing a

             21    vehicle, right?

             22    A.   Yes, ma'am.

             23    Q.   It's not that the behaviors are distinctive to a

             24    target odor according to you.          It is that it is the

14:14:40     25    context in which I am seeing them?



                                                                                      150
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.265 Page 151 of 166


              1    A.   In combination with a lot of things.

              2    Q.   What other things?

              3    A.   So he is at work.        He is in my work car so he

              4    knows he is at work.        He's positioned at a vehicle

14:15:00      5    and given the command to sniff for drugs, which that

              6    is the only time he ever gets it is when he is

              7    looking for drugs.

              8    Q.   And you gave him a command to search for drugs?

              9    A.   Yes.

14:15:09     10    Q.   What is that command?

             11    A.   It's dope.

             12    Q.   And you told him that?

             13    A.   Yes.

             14    Q.   Okay.    So when he gets that command, his movement

14:15:16     15    from then on -- or his -- I guess his purpose is to

             16    find the narcotics?        His work?

             17    A.   He is working.

             18    Q.   Okay.

             19    A.   So once he has discovered the odor of narcotics

14:15:29     20    that he has been trained to find in the setting of

             21    when I told him, given him a specific command to look

             22    for those narcotics, once he has discovered that odor

             23    is when I see the alert, the change in his body

             24    behavior.

14:15:45     25    Q.   Okay.    So I am going to repeat my question.



                                                                                     151
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.266 Page 152 of 166


              1    A.   Okay.

              2    Q.   So again, the behaviors that you are saying you

              3    see in this video, you have seen in other

              4    nonnarcotics contexts, for example, your backyard?

14:15:58      5    A.   I guess in a way there is -- when I talk about

              6    his sniffing intensifying, I don't hear that, that

              7    loud in and out, in and out in any other setting than

              8    in a narcotic related setting.

              9    Q.   You're saying that you have never heard Tank

14:16:17     10    sniff something intensely except for when he is

             11    deployed?

             12    A.   Not like this, no.

             13    Q.   Okay.     Now, Utah POST does train the trained

             14    final response, right?

14:16:31     15    A.   They train it?

             16    Q.   No.     They train -- they train the dogs to do it

             17    and they train that's part of the certification?

             18    A.   I train it -- we train our dogs to do it.

             19    Q.   I should say as part of the Utah POST

14:16:44     20    certification program, dogs are trained to do this

             21    final indication?

             22    A.   Yes.

             23    Q.   Now, you said that nonetheless there are these

             24    alert behaviors in specific contexts?

14:16:57     25    A.   Yes, ma'am.



                                                                                     152
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.267 Page 153 of 166


              1    Q.   Okay.    Does POST and the POST manual, that binder

              2    over there, are there any standards about how many of

              3    these alert behaviors a dog would need to

              4    demonstrate?

14:17:12      5    A.   I couldn't tell you off the top of my head.               I

              6    don't know.

              7    Q.   Okay.    Would one be sufficient?

              8    A.   I guess if you had a dog that only had one alert,

              9    I -- it is specific to the dog.

14:17:25     10    Q.   So it could be as few as one?

             11    A.   I could -- I could imagine that being the case

             12    for some people.

             13    Q.   But POST doesn't give any guidance about it needs

             14    to be X number --

14:17:40     15    A.   If --

             16    Q.   -- of alerts?

             17    A.   If they do, I have since forgotten what they have

             18    written about it.

             19    Q.   Well, certainly it's not anything you applied in

14:17:48     20    this case if you have forgotten about it, right?

             21    A.   Correct.

             22    Q.   And does POST have any standards about how many

             23    hours you would need to spend with the dog in

             24    controlled environments where they don't do a trained

14:18:07     25    final response for you to feel confident that you can



                                                                                      153
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.268 Page 154 of 166


              1    properly interpret their behavior?

              2    A.   I'm not sure they list anything specifically like

              3    that, to my knowledge.

              4    Q.   Does POST have any standards about the order in

14:18:18      5    which you need to see these alert behaviors?

              6    A.   Not that I am aware of.

              7    Q.   Or under what conditions or environments such an

              8    alert behavior might be affected?

              9    A.   Not that I'm aware of.

14:18:31     10    Q.   Or a dog might do them?

             11    A.   (Witness nodded.)

             12    Q.   Okay.     POST has this alert matrix that talks

             13    about various dog behaviors, right?

             14    A.   Yes, ma'am.

14:18:48     15    Q.   Okay.     And according to POST's own alert matrix,

             16    one potential indication -- well, I should say one

             17    potential alert behavior according to POST is that a

             18    dog resists leaving the area where an odor was

             19    detected, right?

14:19:07     20    A.   Correct.     I would have to see it but if you are

             21    reading from the manual, then yes.

             22    Q.   No.     I don't want you to trust me.

             23               MS. STIRBA:      This is Defendant's 5 for

             24    identification purposes only.

14:19:31     25    Q.   (By Ms. Stirba)       If you could look at number



                                                                                     154
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.269 Page 155 of 166


              1    seven of the POST matrix, one of those examples is a

              2    dog resisting leaving an area of interest, right?

              3    A.   It says resist leaving the area where the odor

              4    was detected.

14:20:01      5    Q.   Resist leaving?

              6    A.   Yes, ma'am.

              7    Q.   Okay.    And like we talked about, Tank leaves

              8    Mr. Jordan's car repeatedly, right?

              9    A.   Leaves the car?

14:20:11     10    Q.   Leaves the car, smells away from the car

             11    repeatedly?

             12    A.   Yes.

             13    Q.   So his behavior is inconsistent with one of the

             14    things that POST identifies as an alert behavior?

14:20:24     15    A.   I guess you would have to define what the area is

             16    in this -- in this particular sniff.

             17    Q.   Well, let me -- does POST define the area for you

             18    in its training materials?

             19    A.   No.

14:20:34     20    Q.   Does it give you any guidance about what any of

             21    this means?

             22    A.   No.

             23    Q.   About what it even means to leave an area where

             24    an odor was detected?

14:20:44     25    A.   No, it doesn't.



                                                                                     155
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.270 Page 156 of 166


              1    Q.   Another alert behavior that POST talks about is

              2    that when a dog alerts, it resists distractions.                And

              3    I'm looking specifically at number eight.

              4                You would agree with that, right?

14:21:16      5    A.   Yes, ma'am.

              6    Q.   Okay.    A distraction could be cars passing on

              7    your side, right?

              8    A.   Yes.

              9    Q.   And we saw Tank multiple times wander out into

14:21:32     10    traffic and look at the passing cars, right?

             11    A.   Yes.

             12    Q.   So that behavior we saw on the video is also

             13    inconsistent with some of Utah POST's alert matrix?

             14    A.   Correct.

14:21:44     15    Q.   Does POST give you any guidance about how you

             16    formulate your opinion whether some things may be

             17    consistent with alert behaviors and some aren't?

             18    A.   Does POST give me any?

             19    Q.   Right.     Does Utah POST give you any guidance

14:21:57     20    about --

             21    A.   Not off the top of my head that I can think of.

             22    Q.   And I want to be clear, sir.           I understand your

             23    opinion about what you're seeing on this video, but

             24    if we were in the certification moment, Tank's test

14:22:19     25    to be certified, and Tank did only what we saw in



                                                                                     156
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.271 Page 157 of 166


              1    this video in that test, would Utah POST certify him

              2    as a narcotics dog?

              3    A.   That wouldn't be the only part of the test

              4    though.

14:22:37      5    Q.   I understand.       Does that --

              6    A.   That scenario, he wouldn't be scored for an

              7    indication.     No.

              8    Q.   And would that mean that he would not pass that

              9    part of the test?

14:22:49     10    A.   No, not necessarily, because there is multiple

             11    other areas that are scored.

             12    Q.   So you're saying that POST will certify a dog

             13    that won't do a trained final response it trains dogs

             14    to do?

14:23:05     15    A.   Well, it's -- it's kind of -- to explain -- it is

             16    not just one sniff you get scored on and you're

             17    certified or not.

             18    Q.   How about this.       If Tank exclusively in the

             19    certification testing did only the behaviors that we

14:23:22     20    see in this video, that's all Tank did, would Utah

             21    POST certify --

             22    A.   No, if that is all he did.          No.

             23               MS. STIRBA:      I have no further questions.

             24               THE COURT:     I have a question.        After Tank

14:23:37     25    performed his sniff around the car, did you reward



                                                                                     157
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.272 Page 158 of 166


              1    him?

              2               THE WITNESS:      No.

              3               THE COURT:     Okay.    So at the time you thought

              4    he hadn't done what he was entitled to do or required

14:23:51      5    to do in order to be rewarded?

              6               THE WITNESS:      In real-world sniffs I will not

              7    reward him until I have been able to verify that he

              8    was correct.      And then if I -- if I have time and am

              9    safely able to, I will -- I would likely.

14:24:11     10               THE COURT:     So after you found the drugs in

             11    this car, did you reward him?

             12               THE WITNESS:      No, I had to take off and go.

             13               THE COURT:     So you never verified that he

             14    completed the assignment sufficiently that you would

14:24:24     15    reward him?

             16               THE WITNESS:      I don't always get the chance

             17    to reset the exact same scenario back up.              Um, I

             18    verified his alerts based on searching the car later.

             19               THE COURT:     So why should the Court be

14:24:39     20    satisfied that you satisfied the requirements for

             21    probable cause when you yourself couldn't verify it

             22    at the time?

             23               THE WITNESS:      Well, even on an indication, it

             24    is not, I guess, verified until --

14:25:01     25               THE COURT:     This is a serious right.          This is



                                                                                     158
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.273 Page 159 of 166


              1    not loosey-goosey business.

              2               THE WITNESS:      Okay.

              3               THE COURT:     You're affecting someone's rights

              4    here.    And you just testified to me that you couldn't

14:25:10      5    verify that your dog did what he was supposed to do

              6    to satisfy the test.

              7               THE WITNESS:      I was confident, based off of

              8    his alerts, that he had detected the odor.

              9               THE COURT:     So confident that you didn't

14:25:23     10    reward him?

             11               THE WITNESS:      I don't reward him on

             12    real-world sniffs.

             13               THE COURT:     Isn't that an important factor?

             14    If you didn't reward him, why should I reward you?

14:25:33     15               THE WITNESS:      I guess I'm just -- this is the

             16    way I was trained.

             17               THE COURT:     And maybe there is something

             18    wrong with your training.

             19               Redirect?

14:25:47     20               MR. BROTHERTON:       Thank you, Your Honor.

             21                         REDIRECT EXAMINATION

             22    BY MR. BROTHERTON:

             23    Q.   To follow up with the Judge's questions, um,

             24    under what circumstance, um, is there a scenario

14:26:07     25    where Tank would not give a final trained response or



                                                                                     159
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.274 Page 160 of 166


              1    an indication but only have alerts and you would give

              2    him a reward?

              3    A.   Only have alerts?        No.   It is -- he gets rewarded

              4    in training -- he gets rewarded on the indication.

14:26:27      5    Q.   Okay.    Um, and we have already seen there was no

              6    indication or final trained response in this case; is

              7    that correct?

              8    A.   Correct.

              9    Q.   So through your own training methodology, that is

14:26:39     10    not a scenario -- without that final indication, that

             11    is not a scenario where you would give him a reward;

             12    is that correct?

             13    A.   That is correct.

             14    Q.   Okay.    Is there a -- is there any other

14:26:50     15    situation -- is there a situation without a final

             16    trained response that Tank does get a reward?

             17    A.   No.

             18    Q.   Okay.    Does Tank provide the final trained

             19    response, the indication, in every single case, in

14:27:16     20    every single real-world scenario that you go out and

             21    do a sniff on?

             22    A.   Not every scenario, no.

             23    Q.   Okay.    Where he does do sniffs and you interpret

             24    his behavior as alerts, without that final trained

14:27:32     25    response, and you have subsequently searched cars,



                                                                                     160
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.275 Page 161 of 166


              1    are there situations in those circumstances where you

              2    have been able to find illicit narcotics that he is

              3    trained to recognize?

              4    A.     Yes, sir.

14:27:46      5    Q.     In those situations, did you give him a reward?

              6    A.     No.   Because I -- unless I'm able to reset up the

              7    scenario, if there is time and there are a lot of

              8    factors that go into it, whether the car is being

              9    towed, somebody is being arrested, if I need to help

14:28:02     10    transport someone to jail.         If I can, I will try and

             11    reset the exact same scenario up, rerun Tank, if he

             12    indicates, then he will get paid.

             13    Q.     Why is that important to reset the scenario?

             14    A.     So it is exactly like it was in the beginning.

14:28:21     15    So I have now verified that his indication was

             16    correct so I can reward him, it's important to reward

             17    him.    Um, so like I said, if I have the opportunity

             18    to, and I'm not tied up with helping the other

             19    officers throughout the rest of the investigation, or

14:28:41     20    for whatever reason, I will try to reset up that

             21    scenario the exact same way if I can.             A lot of times

             22    all of the evidence has been collected at that time

             23    so I can't go take the evidence back and then re-put

             24    it back in the car and set up the exact same

14:28:58     25    scenario.



                                                                                     161
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.276 Page 162 of 166


              1    Q.   Okay.    Mr. Jordan's car was searched in this

              2    case, correct?

              3    A.   Yes, sir.

              4    Q.   And was there any narcotics found in his car?

14:29:08      5    A.   Yes.    I believe there was a small amount of

              6    marijuana behind the driver's seat and then in the

              7    trunk there was a digital scale.

              8    Q.   Okay.    Were you able to reset the scenario with

              9    Mr. Jordan's car and have Tank go around again in

14:29:25     10    order to give him a reward?

             11    A.   In this scenario I don't think I was able to or

             12    didn't.     I could only speculate as to why I didn't.

             13                MR. BROTHERTON:      Okay.    I think that is all I

             14    have on redirect, Your Honor.

14:29:45     15                THE COURT:     When you give a reward, is it

             16    important that the reward be given almost immediately

             17    after the dog shows the trained response?

             18                THE WITNESS:     I guess in training, yes, once

             19    it's a controlled environment.

14:30:01     20                THE COURT:     Otherwise the dog would not be

             21    able to associate the reward with the behavior you're

             22    trying to train for.

             23                THE WITNESS:     Correct.     That's why in

             24    training we do a far superior number of training

14:30:14     25    sniffs versus the real-world so that the reward is



                                                                                     162
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.277 Page 163 of 166


              1    always given.

              2               THE COURT:     So if in a situation where you

              3    re-created it, you couldn't duplicate the same

              4    behavior that the dog exhibited at the time you

14:30:26      5    reached the conclusion there were narcotics in the

              6    vehicle.

              7               THE WITNESS:      I could try, but I don't --

              8               THE COURT:     So it wouldn't really tell us

              9    anything meaningful about the advocacy, the

14:30:37     10    effectiveness of the dog, would it?

             11               THE WITNESS:      No.    It would just be more for

             12    the own -- the dog's reward for working hard.

             13               THE COURT:     Is there any further cross?

             14               MS. STIRBA:      No, Your Honor.

14:30:46     15               THE COURT:     You may step down.

             16               Let's talk about how we want to proceed.              I'm

             17    sorry, but we are at 2:30 and we have gone pretty

             18    much straight through.        I am -- I wish I didn't have

             19    to proceed but we have prisoners who have been

14:31:02     20    transported and we need to take care of their pleas

             21    and sentence.

             22               How do you want to proceed?

             23               MS. STIRBA:      Um --

             24               THE COURT:     I can go again first thing

14:31:09     25    tomorrow morning.



                                                                                     163
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.278 Page 164 of 166


              1                MS. STIRBA:     Let me just have a moment to

              2    confer.

              3                Your Honor, may I ask what is first thing?

              4                THE COURT:    Whatever you want it to be.

14:31:43      5                MS. STIRBA:     Could we do 8:00 a.m.?

              6                THE COURT:    Well, let me check.

              7                MS. STIRBA:     I would incur the wrath of

              8    everybody.

              9                THE COURT:    But I need to check with the

14:31:54     10    courtroom deputy and the reporter.

             11                Can we start as early as 8:00?          I think we

             12    can do that.

             13                MS. STIRBA:     Yes.

             14                THE COURT:    That may allow her to get an

14:32:07     15    earlier flight.

             16                MS. STIRBA:     Yes, Your Honor.

             17                THE COURT:    Anndrea, is the 3:00 schedule

             18    canceled?

             19                THE CLERK:    I believe so.

14:32:16     20                THE COURT:    So I don't think that would give

             21    you enough time but I am going to push the 2:30

             22    hearing back by 15 minutes to 3:00.

             23                Does that work for counsel in the back.

             24                MR. BRIDGE:     I was going to volunteer to do

14:32:31     25    mine.     I have a 2:30 and 4:00 I'm happy to



                                                                                     164
           Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.279 Page 165 of 166


              1    accommodate the Court.

              2               THE COURT:     So we'll push the 2:30 back to

              3    3:00.    I don't think a half hour is probably going to

              4    give you enough time but we'll -- we'll continue

14:32:46      5    again at 8:00 in the morning.          If that works.

              6               Okay.    We will be in recess.

              7               (Whereupon, court adjourned.)

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25



                                                                                     165
Case 2:19-cr-00125-CW Document 41 Filed 03/25/20 PageID.280 Page 166 of 166


   1                        REPORTER'S CERTIFICATE

   2

   3                I, Laura W. Robinson, Certified Shorthand

   4    Reporter, Registered Professional Reporter and Notary

   5    Public within and for the County of Salt Lake, State

   6    of Utah, do hereby certify:

   7                That the foregoing proceedings were taken

   8    before me at the time and place set forth herein and

   9    were taken down by me in shorthand and thereafter

  10    transcribed into typewriting under my direction and

  11    supervision;

  12                That the foregoing pages contain a true and

  13    correct transcription of my said shorthand notes so

  14    taken.

  15                In witness whereof I have subscribed my name

  16    this 20th day of March, 2020.

  17

  18                            ________________________________

  19                            Laura W. Robinson

  20                            RPR, FCRR, CSR, CP

  21

  22

  23

  24

  25



                                                                          166
